Case: 1:18-cv-04542 Document Peter Jacobsen
                             #: 53-5          - 6/27/2019
                                      Filed: 02/20/20  Page 1 of 39 PageID #:594
                       Rowena Dziubla vs. J.C. Anderson, Inc., et al.

            1                 IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF ILLINOIS
            2                           EASTERN DIVISION

            3

            4       ROWENA DZIUBLA,          )
                                             )
            5                Plaintiff,      )
                                             )
            6           vs.                  ) No. 1:18 CV 4542
                                             )
            7       J.C. ANDERSON, INC., and )
                    PETER ERLING JACOBSEN,   )
            8                                )
                             Defendants.     )
            9

           10                        The deposition of PETER JACOBSEN,

           11       called by the Plaintiff for examination, pursuant to

           12       notice and pursuant to the Federal Rules of Civil

           13       Procedure for the United States District Courts

           14       pertaining to the taking of depositions, taken

           15       before JODI ANNE FEIGN, Certified Shorthand Reporter

           16       and Notary Public within and for the County of Cook

           17       and State of Illinois, at 20 South Clark Street,

           18       Suite 500, Chicago, Illinois, on the 27th day of

           19       June, 2019.

           20

           21

           22

           23

           24

                              Worldwide Litigation Services
                          (312) 528-9111 | info@worldwidelit.com
                                                                         Ex. D
                                                                             Page 1 (1)
Case: 1:18-cv-04542 Document Peter Jacobsen
                             #: 53-5          - 6/27/2019
                                      Filed: 02/20/20  Page 2 of 39 PageID #:595
                       Rowena Dziubla vs. J.C. Anderson, Inc., et al.

            1       PRESENT:

            2
                         GOLDMAN & EHRLICH
            3
                                (20 South Clark Street
            4                     Suite 500
                                  Chicago, Illinois 60603
            5                    312-332-6733
                                 sam@goldmanehrlich.com)
            6

            7            By:    MR. SAM SEDAEI,
                                 Appearing on behalf of the Plaintiff;
            8

            9            PRETZEL & STOUFFER, CHARTERED

           10                   (One South Wacker Drive
                                  Suite 2500
           11                     Chicago, Illinois 60606
                                  312-346-1973
           12                     ERUFF@PRETZEL-STOUFFER.COM)

           13            By:    MR. EDWARD B. RUFF,
                                 Appearing on behalf of the Defendant,
           14                    PETER JACOBSEN;

           15            VEDDER PRICE

           16                   (222 North LaSalle Street
                                 Chicago, Illinois 60601
           17                    312-609-7569
                                 molson@vedderprice.com)
           18
                         By:    MS. MICHELLE T. OLSON,
           19                    Appearing on behalf of the Defendant,
                                 J.C. ANDERSON, INC.;
           20

           21

           22

           23

           24

                              Worldwide Litigation Services
                          (312) 528-9111 | info@worldwidelit.com                   Page 2 (2)
Case: 1:18-cv-04542 Document Peter Jacobsen
                             #: 53-5          - 6/27/2019
                                      Filed: 02/20/20  Page 3 of 39 PageID #:596
                       Rowena Dziubla vs. J.C. Anderson, Inc., et al.

            1       APPEARANCES CONTINUED:

            2            CLIFFORD LAW OFFICES

            3                   (120 North LaSalle Street
                                 31st Floor
            4                    Chicago, Illinois 60602
                                 312-899-9090
            5                    JCP@CLIFFORDLAW.COM)

            6            By:    MR. JAMES C. PULLOS,
                                 Appearing on behalf of the Defendant,
            7                    J.C. ANDERSON, INC.

            8                             *    *    *   *   *   *   *   *   *    *

            9

           10                                      I N D E X
                    Witness:
           11
                    PETER JACOBSEN,
           12
                    Direct examination by Mr Sedaei                               4-62
           13
                    Cross Examination by Mr. Ruff                                63-77
           14

           15                             *    *    *   *   *   *   *   *   *    *

           16

           17

           18                                 E X H I B I T S

           19

           20       Exhibit No. 1                                           37

           21       Exhibit No. 2                                           48

           22       Exhibit No. 3                                           55

           23       Exhibit No. 4                                           59

           24

                              Worldwide Litigation Services
                          (312) 528-9111 | info@worldwidelit.com                         Page 3 (3)
Case: 1:18-cv-04542 Document Peter Jacobsen
                             #: 53-5          - 6/27/2019
                                      Filed: 02/20/20  Page 4 of 39 PageID #:597
                                     Rowena Dziubla vs. J.C. Anderson, Inc., et al.
   1                     (Witness duly sworn.)                    1    other.
   2               PETER JACOBSEN,                                2             So please wait until I have finished
   3   called as a witness on behalf of the Plaintiff             3    asking a question before answering, and I will try
   4   having been first duly sworn on oath, was examined         4    to wait until you have responded to a question
   5   and testified as follows:                                  5    before speaking.
   6               DIRECT EXAMINATION                             6             Also, when answering questions, please
   7               BY: MR. SEDAEI                                 7    try to use full answers, yeses and nos versus
   8     Q. Good morning, Mr. Jacobsen.                           8    uh-huhs or ung-huhs.
   9     A. Good morning.                                         9             Sounds good?
  10      Q. My name is Sam Sedaei, and I'm the attorney          10      A. Yes.
  11   for the plaintiff in this case, Ms. Dziubla.               11      Q. And please make sure all of your answers
  12            Will you please state your full name              12   are verbal rather than, you know, head nods or head
  13   for the record?                                            13   shakes.
  14      A. Peter Erling Jacobsen. Erling is spelled,            14             If you need to take a break, just let
  15   E-R-L-I-N-G.                                               15   me know, but please only ask for a break after you
  16      Q. Thank you.                                           16   have answered a question but before I have posed a
  17            Mr. Jacobsen, have you ever been                  17   new question.
  18   deposed before?                                            18             Okay?
  19      A. Yes.                                                 19      A. I understand.
  20      Q. Have you ever been -- have you been deposed          20      Q. If you don't hear or understand the
  21   more than once before?                                     21   question, ask me and I will repeat or rephrase. But
  22      A. No.                                                  22   if you do answer a question, I will assume that you
  23      Q. Okay. When was the last time you've been             23   understood the question.
  24   deposed?                                                   24             Can I ask you if you've consumed any

                                                         Page 4                                                           Page 6
   1     A. I was deposed I think in the year 2000.               1    medicine, alcohol or recreational drugs over the
   2     Q. And what kind of a case was that?                     2    past 12 hours?
   3     A. I was testifying on behalf of Payne Stewart           3      A. No.
   4   who was a professional golfer who was killed in a          4      Q. Is there any reason such as being under
   5   plane crash. He was my friend.                             5    unusual stress, a physical or mental condition or
   6     Q. Sorry to hear that.                                   6    under the influence of any substances that would
   7            Okay. And just -- what kind of a case             7    prevent or limit your ability today to give truthful
   8   was it generally? Was it a -- would it be --               8    answers to my questions?
   9     A. It was a wrongful death suit.                         9      A. No.
  10      Q. Okay.                                                10      Q. Mr. Jacobsen, do you know why you are here
  11      A. Regarding the manufacturer of the airplane.          11   today?
  12      Q. Okay. Do you understand that your                    12      A. Yes.
  13   testimony today will be under oath?                        13      Q. Why are you here today?
  14      A. Yes.                                                 14      A. I'm being sued by your plaintiff.
  15      Q. So I'm going to go over some basic ground            15      Q. And have you had the chance to read the
  16   rules, and I would ask you to please keep them in          16   complaint in this case?
  17   mind as we proceed.                                        17      A. Yes.
  18            So it's -- and you might recall some of           18      Q. What did you do to prepare for today's
  19   this from the last deposition you had -- but a             19   deposition?
  20   deposition is much like a conversation but there is        20      A. I met with my attorney last night.
  21   certain differences.                                       21      Q. Okay. And have you met with anyone else in
  22            For one, we have a court reporter here            22   preparation for today?
  23   today who is attempting to transcribe the                  23      A. No.
  24   conversation, therefore, we cannot interrupt each          24      Q. Have you looked at any documents?
                                                         Page 5                                                           Page 7
                                             Worldwide Litigation Services
                                         (312) 528-9111 | info@worldwidelit.com                                    Page 4 (4 - 7)
Case: 1:18-cv-04542 Document Peter Jacobsen
                             #: 53-5          - 6/27/2019
                                      Filed: 02/20/20  Page 5 of 39 PageID #:598
                                    Rowena Dziubla vs. J.C. Anderson, Inc., et al.
   1     A. Yes.                                                    1      Q. Who's your employer?
   2     Q. What documents have you looked at?                      2      A. I work for NBC Sports. I also work for a
   3     A. I read your client's deposition.                        3    company that I own called Peter Jacobsen Sports.
   4     Q. Okay. Have you read any other documents?                4      Q. Do you work for anyone else?
   5     A. Yes. I read the complaint, the lawsuit.                 5      A. I don't understand.
   6     Q. Anything else?                                          6      Q. Well, you know what, we are going to delve
   7     A. I did see the EEOC report.                              7    a little deeper later into like various
   8     Q. Can you think of any other documents you                8    organizations that you have partnerships with or you
   9   looked at?                                                   9    do projects with, but for now, I think that's
  10      A. No.                                                    10   sufficient.
  11         MR. RUFF: You may have seen some photos.               11              For how long have you been involved
  12         THE WITNESS: Yes, I did see some photos                12   with NBC Sports?
  13   from the day in question.                                    13      A. Since 2009.
  14         MR. SEDAEI: Q. Okay. Can you tell me the               14      Q. And when did you start Peter Jacobsen
  15   city and state you reside in?                                15   Sports?
  16      A. I live in Bonita Springs, Florida,                     16      A. 1988.
  17   B-O-N-I-T-A, Springs, Florida.                               17      Q. What is your role or title at NBC Sports?
  18      Q. I just want to ask you some questions about            18      A. I would be a golf analyst slash announcer.
  19   your level of education.                                     19      Q. So you make regular appearances on programs
  20              What is the highest level of education            20   on NBC?
  21   you have?                                                    21      A. I am paid per the week that I work. And I
  22      A. I went to four years of college without a              22   do broadcast at PGA tour events and get paid as an
  23   degree.                                                      23   independent contractor.
  24      Q. So you didn't graduate?                                24      Q. Okay. And what is your role at Peter

                                                           Page 8                                                           Page 10
   1     A. I did not.                                              1    Jacobsen Sports other than being the founder?
   2     Q. What college did you go to?                             2      A. CEO.
   3     A. University of Oregon.                                   3      Q. How many employees approximately does Peter
   4     Q. Are you from Portland?                                  4    Jacobsen Sports have?
   5     A. Yes, I am.                                              5      A. Fourteen. I believe it's 14 right now.
   6     Q. I've been there twice and I have still not              6      Q. Okay. And what does the company do
   7   seen Portland sunny, rain the whole time, and it was         7    exactly?
   8   summer.                                                      8      A. Sports marketing. We create tournaments,
   9             What year -- what years did you attend             9    PGA tour events, special events involving PGA tour
  10   University of Oregon?                                        10   players.
  11      A. '73, '74, '75 and '76.                                 11              We also represent corporations in the
  12      Q. Do you have any post high school degrees?              12   golf space, manage their spend and help them
  13      A. No.                                                    13   basically integrate their -- their products in
  14      Q. Where did you go to high school?                       14   trying to arrange their awareness in the golf space.
  15      A. I went to Lincoln High School downtown                 15      Q. I know it's a small company with 14
  16   Portland, Oregon.                                            16   employees, but do you have a specific individual at
  17      Q. And did you graduate from high school?                 17   Peter Jacobsen Sports who is in charge of human
  18      A. Yes, I did.                                            18   resources?
  19      Q. Did you graduate in 1973? That's the                   19      A. Yes.
  20   year --                                                      20      Q. Who's that person?
  21      A. I would assume so. Oh, yeah, I graduated               21      A. Monica Cruz, C-R-U-Z.
  22   on time.                                                     22      Q. At NBC Sports, who do you report to? Is
  23      Q. Okay. Are you currently employed?                      23   there somebody you report to? Is there a contact
  24      A. Yes.                                                   24   you have there that you work with?

                                                           Page 9                                                           Page 11
                                            Worldwide Litigation Services
                                        (312) 528-9111 | info@worldwidelit.com                                       Page 5 (8 - 11)
Case: 1:18-cv-04542 Document Peter Jacobsen
                             #: 53-5          - 6/27/2019
                                      Filed: 02/20/20  Page 6 of 39 PageID #:599
                                       Rowena Dziubla vs. J.C. Anderson, Inc., et al.
   1     A. The producer each week is the gentleman I               1    of Huntington Beach, California.
   2   work under as he produces each t.v. show.                    2      Q. The last one was Cleveland --
   3     Q. And who is he?                                          3      A. It's Cleveland Srixon. I'll spell that,
   4     A. Tommy Roy, R-O-Y.                                       4    S-R-I-X-O-N.
   5     Q. Okay. And would it be accurate to say that              5      Q. So going back to Golden Tee, what is
   6   at Peter Jacobsen Sports, you don't report to                6    exactly your role or involvement with then?
   7   anybody, you are the highest person there?                   7      A. I do voiceovers. The game has been going
   8     A. Yes, I'm the highest person there.                      8    on since somewhere around the mid '90s to the late
   9     Q. So we just covered two entities. So I want              9    '90s, and I do voiceovers for players when they play
  10   to cover other businesses, companies, organizations,         10   the game along with Jim Nance who is also a CBS
  11   institutions, associations or clubs you are involved         11   broadcaster.
  12   in. And then I would ask -- and then I'm going to            12      Q. Now, going to your brand ambassadorship
  13   ask you questions about those. We covered NBC.               13   with Lexus, when did you get involved with that?
  14             Do you also have some kind of an                   14      A. I started with Toyota back in 19, I
  15   involvement with Golf Channel?                               15   believe, 84. And then when Lexus became a brand in
  16      A. Yeah. Let's see if I can explain.                      16   1989 -- Lexus is under Toyota. Toyota -- Lexus is a
  17             Comcast owns NBC Sports and they also              17   subsidiary of Toyota.
  18   own Golf Channel.                                            18            I -- they moved me to the Lexus
  19      Q. Okay.                                                  19   representation, and I've been with Lexus ever since.
  20      A. So I make appearances on NBC and Golf                  20      Q. So as a brand ambassador, what do you do
  21   Channel.                                                     21   exactly?
  22             In the business, it's kind of                      22      A. I make appearances. I wear their logo on
  23   considered the same thing. One is on network. One            23   my shirt. I carry their golf bag. I play their
  24   is on cable.                                                 24   clubs. I've got woods and irons and putters and

                                                         Page 12                                                           Page 14
   1      Q. So would it be accurate to say you have a              1    hybrids in my bag.
   2   contract with Comcast?                                       2      Q. So in layman terms, would you say they are
   3      A. I haven't looked at my contract, but I                 3    your sponsor?
   4   would assume -- I can't really tell you. I'd have            4      A. Yes.
   5   to look at the contract as to who the entity is              5      Q. Okay. And I'm sorry if you answered this
   6   with.                                                        6    question, but what is your involvement with the
   7      Q. Okay. And we talked about Peter Jacobsen               7    Cleveland Srixon?
   8   Sports.                                                      8      A. Same thing. I play the Lexus -- sorry.
   9             What is Peter Jacobsen Challenge Keno?             9            I play the Cleveland Srixon clubs,
  10      A. Oh, that's a -- that's a parlor game that              10   irons, woods, putters, hybrids and I carry their bag
  11    I've been involved with for 30 years.                       11   and play their golf ball.
  12      Q. What is exactly your involvement with that             12      Q. Okay. Can you think of any other
  13    game?                                                       13   organizations, clubs, companies you work with in any
  14      A. My name and likeness is on the game and I              14   capacity?
  15    get royalties.                                              15      A. Throughout my career?
  16      Q. Okay. Can you think of any other                       16      Q. Let's focus on current ones.
  17    organizations or companies you have some kind of            17      A. Donald Ross. Donald Ross is a shirt
  18    partnership with?                                           18   company. I wear their shirts when I play on the PGA
  19      A. Yes, I'm involved with a parlor game called            19   Tour.
  20    Golden Tee. It's out of Chicago. Incredible                 20      Q. So again, kind of a sponsorship
  21    Technologies is the company.                                21   relationship?
  22              I also have a contract to be a brand              22      A. Yes. And that -- I believe that's it.
  23    ambassador for Lexus, the automobile company. I             23      Q. Okay. And by the way, if you think about,
  24    also have a contract with Cleveland Srixon Golf out         24   you know -- if you want to like go back to any

                                                         Page 13                                                           Page 15
                                               Worldwide Litigation Services
                                           (312) 528-9111 | info@worldwidelit.com                                 Page 6 (12 - 15)
Case: 1:18-cv-04542 Document Peter Jacobsen
                             #: 53-5          - 6/27/2019
                                      Filed: 02/20/20  Page 7 of 39 PageID #:600
                                    Rowena Dziubla vs. J.C. Anderson, Inc., et al.
   1   questions that I've asked if something else comes to        1      A. When I was in high school, I learned how to
   2   mind, you can do that.                                      2    play golf from my father. And one of the ways he
   3     A. Okay.                                                  3    taught my family to play was to try to impersonate
   4     Q. Okay. Do you know if any of these                      4    the great players, the Lee Trevinos, the Jack
   5   organizations or contacts know about this ongoing           5    Nicklaus, the Arnold Palmers.
   6   lawsuit?                                                    6            I decided to go out and actually do
   7     A. Yes.                                                   7    that. So I did it through high school and college.
   8     Q. Which ones do?                                         8    Then I've been on tour for 43 years and have on
   9     A. Lexus and NBC Sports and Cleveland Srixon.             9    occasion done clinics, instructional clinics with a
  10      Q. Do you know how they know?                            10   group, ending it with doing some impressions and
  11      A. I told them.                                          11   impersonations of other famous golfers.
  12      Q. Did they ask you?                                     12      Q. And just so I'm clear, how did you exactly
  13      A. No. I volunteered to let them know.                   13   make money by doing these things? Are you paid for
  14      Q. Is there a reason why you haven't                     14   these clinics?
  15   volunteered to let the other organizations or               15      A. Sometimes I'm paid, yes.
  16   companies we talked about know?                             16      Q. And were you paid for doing those
  17      A. It didn't seem necessary to tell them.                17   impressions throughout high school?
  18      Q. Okay. Have you ever been sued for any                 18      A. No.
  19   reason other than the lawsuit we are here for today?        19      Q. Do you still do those clinics?
  20      A. No.                                                   20      A. I still do clinics, but I very rarely do
  21      Q. To your knowledge, has anyone ever alleged            21   impersonations because I do the older golfers, the
  22   either formally or informally that you sexually             22   Arnold Palmers, the Lee Trevinos and nobody knows
  23   harassed them, again, other than the ongoing                23   those players anymore.
  24   lawsuit?                                                    24      Q. You don't do Tiger Woods?

                                                         Page 16                                                          Page 18
   1     A. No.                                                    1      A. No. If I could do Tiger Wodds's swing, I'd
   2     Q. Mr. Jacobsen, would you consider yourself              2    do it every day, every shot.
   3   some kind of a comedian?                                    3      Q. Okay. Do you recall a time when you said a
   4     A. No.                                                    4    joke in any context, it could be in family, it could
   5     Q. Are you somebody who likes to joke, make               5    be outside, where you said a joke that offended
   6   people laugh?                                               6    someone and that person told you that the joke
   7     A. I try -- I think I take a lighthearted                 7    offended them?
   8   approach to most things in my life, certainly my            8      A. No.
   9   golf career.                                                9      Q. Do you recall a time when you did anything
  10              That -- I would probably be considered           10   that offended somebody and they told you that what
  11   somebody who likes to have fun in the profession            11   you had done was offensive?
  12   that I am in which is taken pretty -- fairly                12            And you can think for a minute on your
  13   serious.                                                    13   answer. I know I'm asking these questions that go
  14      Q. Have you ever done any gigs where you                 14   back your whole life, so --
  15   actually made money for making jokes or doing               15      A. No.
  16   stand-up or anything like that?                             16      Q. Do you know who Jim Schumacher is?
  17      A. No.                                                   17      A. Yes.
  18      Q. Okay. Have you done any gigs where you                18      Q. Who is he?
  19   made money for doing impressions?                           19      A. He is -- he's named in the lawsuit, but he
  20      A. Yes.                                                  20   is a friend of my tour caddy.
  21      Q. And when did you do that?                             21      Q. Who's your tour caddy?
  22      A. I've done that my whole career.                       22      A. Troy Martin.
  23      Q. Okay. So how do you make money by doing               23      Q. Is Mr. Schumacher not your friend?
  24   impressions?                                                24      A. I met Jim Schumacher through my tour caddy

                                                         Page 17                                                          Page 19
                                             Worldwide Litigation Services
                                         (312) 528-9111 | info@worldwidelit.com                                    Page 7 (16 - 19)
Case: 1:18-cv-04542 Document Peter Jacobsen
                             #: 53-5          - 6/27/2019
                                      Filed: 02/20/20  Page 8 of 39 PageID #:601
                                      Rowena Dziubla vs. J.C. Anderson, Inc., et al.
   1   about two years ago.                                        1      A. No.
   2     Q. And what was the context in which you met              2      Q. Would it refresh your memory if I say that
   3   were Mr. Schumacher?                                        3    he is an employee of J.C. Anderson?
   4     A. We met at a golf tournament in Hawaii at               4      A. Yes.
   5   the Hualalai Resort at a tournament that I was              5      Q. So having said that, do you recall --
   6   playing in.                                                 6      A. Well, I don't know him. I know of him
   7     Q. And was Mr. Schumacher also playing or was             7    through the complaint.
   8   he a spectator?                                             8      Q. Okay. But beyond what you learned from the
   9     A. I don't know. I don't know that.                       9    complaint, you don't know anything about him?
  10      Q. Okay. Do you remember the situation that              10      A. No.
  11   led you to meet Mr. Schumacher, like who introduced         11      Q. Do you know who Michael Power is?
  12   who?                                                        12      A. Same thing, I only know his name through
  13      A. My tour caddy introduced me to him.                   13   the complaint.
  14      Q. Okay. What do you recall from that                    14      Q. And you are aware that he works at J.C.
  15   conversation while you were being introduced to             15   Anderson?
  16   Mr. Schumacher?                                             16      A. Yes.
  17      A. Because he's a friend of my tour caddy and            17      Q. Do you know who Ms. Dziubla is?
  18   he was with my tour caddy, Troy, and he said meet my        18      A. Miss --
  19   friend Jim.                                                 19      Q. The plaintiff in this case?
  20      Q. Do you know if there was a reason -- okay.            20      A. The plaintiff, I do, same, through the
  21             Do you know if Mr. Schumacher wanted to           21   complaint.
  22   meet you?                                                   22      Q. Do you recall meeting her?
  23      A. I don't know that.                                    23      A. No.
  24      Q. Okay. You said about two years ago.                   24      Q. Do you recall attending an event called The
                                                        Page 20                                                        Page 22
   1              Can you be more specific?                        1    Kev in 2017?
   2       A. Oh, gosh.                                            2      A. Yes.
   3       Q. The month, the year?                                 3      Q. Did you attend the event at anyone's
   4       A. Well, no -- well, it was probably in                 4    invitation?
   5    January because the tournament is in January. I            5      A. Yes.
   6    would have to -- I don't know.                             6      Q. Whose invitation?
   7       Q. So if I say January, 2017 --                         7      A. The invitation came through Troy Martin, my
   8       A. January, it could have been 17, it could             8    caddy, from Jim Schumacher.
   9    have been 16.                                              9      Q. And did you accept the invitation?
  10       Q. Okay. How often do you talk to                       10      A. I did.
  11    Mr. Schumacher?                                            11      Q. Do you recall why?
  12       A. I think after I met Jim, I spoke to him              12      A. I did it because it was for a good cause.
  13    twice.                                                     13   When I talked to Jim on the phone, he told me that
  14       Q. Okay. Let's talk about those two times               14   it was to raise money for a family who had lost
  15    that you spoke together.                                   15   their father to, I believe, cancer.
  16                 When is the first time?                       16      Q. So at some point after you received the
  17       A. Again, probably at that tournament in                17   invitation, you had a phone conversation with
  18    Hawaii and another time with Troy. I don't recall          18   Mr. Schumacher?
  19    when or where.                                             19      A. Yes.
  20                 But in the world of golf, you meet a          20      Q. Do you recall around when that was? And if
  21    lot of people, you shake a lot of hands and it's a         21   it helps, the The Kev was in September of 2017.
  22    big game. It's a big world of golf.                        22      A. Yeah, it was in September, yes.
  23       Q. Okay. Do you know who Michael Yasbeck                23            I believe the conversation started
  24    (phonetic) is?                                             24   somewhere around June or July of that year, two or
                                                        Page 21                                                        Page 23
                                             Worldwide Litigation Services
                                         (312) 528-9111 | info@worldwidelit.com                               Page 8 (20 - 23)
Case: 1:18-cv-04542 Document Peter Jacobsen
                             #: 53-5          - 6/27/2019
                                      Filed: 02/20/20  Page 9 of 39 PageID #:602
                                     Rowena Dziubla vs. J.C. Anderson, Inc., et al.
   1   three months preceding the event.                           1      Q. Was it your understanding that the
   2     Q. But as far as the specific phone                       2    attendees were -- some of them were JCA employees?
   3   conversation goes, do you recall how long before the        3      A. I didn't know that at the time.
   4   event that was?                                             4      Q. So all you knew was the cause, and that
   5     A. June or July.                                          5    there were going to be some people there?
   6     Q. Okay.                                                  6      A. Yes.
   7     A. Yeah.                                                  7      Q. Were you offered compensation for your
   8     Q. But nothing more specific than that?                   8    attendance?
   9     A. No.                                                    9      A. Jim told me he wanted to give me $10,000,
  10      Q. And during that call, my understanding is             10   but I told him I didn't want the money because it
  11   that you said you had talked about the cause that           11   was such a good cause.
  12   was being advanced by the event.                            12      Q. Okay. So is it that you didn't get -- you
  13             What else do you recall talking about?            13   didn't receive the money or you got it and gave it
  14      A. I remember being unavailable to do the                14   to charity?
  15   event because I was flying out from Chicago to              15      A. I never received any money.
  16   Atlanta for the next tournament, and it was going to        16      Q. But did you ask that that money be sent to
  17   be a tight squeeze for me to get to the event and           17   charity, to the charity you were there for?
  18   then get to my airplane.                                    18      A. Yes. I wanted that money to go back to the
  19             And I spoke to Troy a few times, and              19   charity that we were there for.
  20   then I told Troy I would do it because of the               20      Q. And you told Mr. Schumacher that?
  21   charity and because of the family.                          21      A. Yes.
  22             And then Jim Schumacher called me and             22      Q. Were you paid or reimbursed for any travel
  23   said he would pick me up at the hotel.                      23   accommodations for attending the event?
  24      Q. At the hotel you were staying at in                   24      A. No.

                                                         Page 24                                                          Page 26
   1   Chicago?                                                    1      Q. Were you already in Chicago for some other
   2     A. Correct.                                               2    reason during that time?
   3     Q. And what was your role going to be at the              3      A. Yes.
   4   event?                                                      4      Q. Why were you in Chicago?
   5     A. My role at the event was going to be just              5      A. I was in Chicago for an NBC golf event that
   6   like I've done a thousand times, I would go from            6    was held at Conway Farms. It was the BMW
   7   group to group, meet the participants, thank them           7    Championship.
   8   for being there, and if, on occasion, give them             8      Q. So prior to attending The Kev, who else do
   9   instructions or pointers about their golf.                  9    you recall speaking with other than Mr. Schumacher
  10             I would possibly demonstrate, some                10   from JCA?
  11   people could be on the tee hitting a driver or              11      A. Nobody.
  12   hitting a long iron or a wood or a wedge or chipping        12         MR. RUFF: On that day?
  13   or putting.                                                 13         MR. SEDAEI: Well --
  14             And we drove around in a chart and we             14         MR. RUFF: I didn't -- yeah, I wasn't
  15   had to hit each group pretty quickly because we only        15   understanding the question. Sorry.
  16   had a few hours. So we -- that was my -- that was           16         MR. SEDAEI: Q. Okay. So prior to The
  17   my focus.                                                   17   Kev, you stated that you spoke with Mr. Schumacher
  18      Q. Okay. You said we were driving around.                18   about the upcoming event; correct?
  19             Who was with you?                                 19      A. Yes.
  20      A. Jim Schumacher was driving the cart that I            20      Q. Okay. Who else do you recall speaking with
  21   was in.                                                     21   from JCA about the upcoming event before the actual
  22      Q. And who do you recall being at the event,             22   event, it could be the day before, it could be three
  23   being in attendance?                                        23   months before?
  24      A. Nobody I knew.                                        24      A. I didn't speak to anybody from J.C.

                                                         Page 25                                                          Page 27
                                             Worldwide Litigation Services
                                         (312) 528-9111 | info@worldwidelit.com                                 Page 9 (24 - 27)
                             Peter
Case: 1:18-cv-04542 Document #:    Jacobsen
                                53-5         - 6/27/2019
                                     Filed: 02/20/20  Page 10 of 39 PageID #:603
                                      Rowena Dziubla vs. J.C. Anderson, Inc., et al.
   1    Anderson. My contact was Jim Schumacher.                     1    fun and having a wonderful time. And I wasn't aware
   2      Q. Okay. Got it.                                           2    of who these people were. They were just
   3             Prior to attending The Kev, did anyone              3    participating in a charity event.
   4    from JCA provide you with any instructions on how to         4      Q. Do you recall having conversations with
   5    properly interact with JCA employees while at the            5    various employees -- I'm sorry, various attendees at
   6    event?                                                       6    the event?
   7      A. No.                                                     7      A. No.
   8      Q. Prior to attending the event, did anyone                8      Q. When you were going from group to group, do
   9    from JCA provide you with a copy of JCA's sexual             9    you recall giving golf instructions to any of the
   10   harassment policies?                                         10   attendees?
   11      A. No.                                                    11      A. No.
   12      Q. Were you provided any training or                      12      Q. But you are not saying that it didn't
   13   orientation on JCA's sexual harassment policies              13   happen, right, you're just saying you don't recall?
   14   prior to attending that event?                               14      A. Customary --
   15      A. No.                                                    15          MR. RUFF: Let him finish.
   16      Q. Okay. So you talked a little bit about                 16          THE WITNESS: I'm sorry. I'm sorry, Sam.
   17   what you did that day.                                       17          MR. SEDAEI: Q. No. No, I'm done with the
   18            But can you kind of just like generally             18   question.
   19   describe your day to me, what you did, kind of a             19               Did you understand the question?
   20   sequential format?                                           20      A. Yes.
   21      A. Jim picked me up at the airport -- excuse              21               Customary practice for me or any
   22   me.                                                          22   professional golfer when you are out at an outing or
   23            Jim picked me up at the hotel. We                   23   a Pro Am event, especially when you're going from
   24   drove to the golf course. I was unfamiliar with the          24   group to group, you meet, you engage and you

                                                           Page 28                                                             Page 30
   1    golf course.                                                 1    instruct.
   2             We got out. He asked me to sign some                2                And on so many occasions, I would say
   3    flags which were to be given out to the                      3    thousands of occasions, we will give a tip. We will
   4    participants.                                                4    be asked to watch somebody's swing, whether it's
   5             We went inside, and I remember we had               5    with a driver, a wood or a hybrid or an iron, they
   6    lunch, a quick lunch as I signed the flags.                  6    will ask you specifically, I need help with my
   7             Then when I was done with that, I went              7    putting. I need help with my wedges. And you are
   8    out onto the porch to take pictures with the family.         8    there as a guest, and I jump in and help.
   9    And we took probably 10 or 12 pictures.                      9      Q. Okay. And do you recall specifically doing
   10             And then when all of the participants              10   that kind of thing when you were at The Kev with the
   11   had got -- had assembled in their carts and had left         11   attendees?
   12   for their starting holes, that's when we got in our          12      A. No.
   13   chart and went out to join them.                             13      Q. Can you tell me what a chip shot is? I'm
   14      Q. And what did you do after that?                        14   not a golfer.
   15      A. We got out on the golf course and we went              15      A. Okay. There are so many shots in the game
   16   from group to group and we met the players,                  16   of golf which require a different stance and
   17   participants.                                                17   different proximity to the ball for power and for
   18             I thanked them for being there which is            18   balance.
   19   customary practice for me at a Pro Am. I always              19               A chip shot is a shot that is close to
   20   want to be as hospitable and engaging as possible.           20   the green, in close proximity to the green, usually
   21             And we went from group to group. And I             21   used with a wedge which is an iron in a bag.
   22   believe there were probably 20 to 25 groups which is         22               And that requires you to make a short
   23   somewhere near a hundred participants.                       23   swing on balance because you are not trying to hit
   24             And I remember everybody having so much            24   the ball a long ways. You are trying to get the

                                                           Page 29                                                             Page 31
                                              Worldwide Litigation Services
                                          (312) 528-9111 | info@worldwidelit.com                                   Page 10 (28 - 31)
                             Peter
Case: 1:18-cv-04542 Document #:    Jacobsen
                                53-5         - 6/27/2019
                                     Filed: 02/20/20  Page 11 of 39 PageID #:604
                                       Rowena Dziubla vs. J.C. Anderson, Inc., et al.
   1    ball a short distance up to the hole or in the hole.           1      Q. Okay. Now let's go to the wood.
   2       Q. Okay. And that's called a chip shot?                     2            In what kind of situations do you use
   3       A. That's a chip shot.                                      3    the wood?
   4       Q. And you would use what you call an iron for              4      A. You would use a wood off the tee when you
   5    that?                                                          5    are trying to hit the ball as long as you possibly
   6       A. Yes.                                                     6    can. You are looking for maximum distance. You
   7       Q. I've heard these phrases -- excuse me.                   7    would use a wood in the fairway.
   8              What is an iron and what is a wood?                  8      Q. I'm so sorry, what is the fairway? I've
   9       A. An iron would be anything from a sand wedge              9    heard that term twice now.
   10    up to a long iron or a two iron. And there is about           10      A. Yeah, the fairway, there are -- there
   11    11 -- 10 or 11 in the bag depending on your                   11   usually -- there could be three or four or even five
   12    configuration of your bag.                                    12   different heights of cut on a golf course.
   13             A wood would be the longest clubs in                 13            The fair would be the optimum place to
   14    your bag. It could be a driver, a three wood, a               14   put the ball off the tee. That's the short cut
   15    four wood, a five wood. So those are called woods             15   grass. That's the -- that's the ideal place to be
   16    because they used to be made of wood.                         16   able to accurately play your shot where you make
   17             Back when I started, I played woods.                 17   solid contact to put the proper spin on the ball.
   18    Now-a-days, they are mostly made of metal. They               18            The next cut would be the intermediary
   19    call them metal heads or composite heads. So even             19   rough. And then the other -- the long rough --
   20    though they are not wood anymore, we still call them          20   you've probably heard the word rough -- would be the
   21    woods.                                                        21   longest rough where it could be anywhere from two
   22      Q. Okay. And irons, are they actually made of               22   inches to eight inches.
   23    iron?                                                         23            And so if your ball is in the fairway
   24      A. They can be made of so many different --                 24   and you have access to be able to put the club

                                                             Page 32                                                             Page 34
   1    they can be a forged steel. They can be a cast                 1    behind the ball without any interference with grass,
   2    club. I don't know what they are exactly made of.              2    that's when you would use a wood from the fairway.
   3    I don't know the formula.                                      3       Q. So again, the questions I ask you may seem
   4      Q. Okay.                                                     4    a little dumb to you, but I have to understand.
   5      A. But they are called irons and they are                    5             So you have the area where there is the
   6    called woods. There is also a new thing called a               6    flag, and again, from what I've seen of golf, where
   7    hybrid which is kind of an in-between club.                    7    there is like really short grass right next to the
   8      Q. My self-esteem about golf is just                         8    hole, that area is called what?
   9    plummeting as you're speaking.                                 9       A. The green.
   10             Can you tell me in general terms in                  10       Q. The green.
   11   what kind of a situation or at what point you use an           11             And then there is the area with a
   12   iron on the golf course?                                       12    little longer grass right along the edges of the
   13      A. You can use an iron off the tee for                      13    green; correct?
   14   accuracy or you could use an iron off the fairway              14       A. Yes.
   15   for a certain distance that you hit the club.                  15       Q. What is that area called?
   16             There are some players, like Tiger                   16       A. It could be called the collar or the
   17   Woods, you mentioned him, he's very long. Somebody             17    fringe. That's another one of the heights of cut we
   18   like me at 65, I'm a senior, I'm not as long, so I             18    talked about.
   19   would use a higher numbered iron.                              19       Q. Correct.
   20             So when you use -- the reason there is               20             Would you ever use a wood on either the
   21   so many different irons in the bag is they go a                21    green or the collar or the fringe?
   22   specific distance.                                             22       A. Yes.
   23             So once you calculate your distance,                 23       Q. And the reason you would use a wood in
   24   you then choose the iron to hit to the green.                  24    those areas is why?
                                                             Page 33                                                             Page 35
                                                Worldwide Litigation Services
                                            (312) 528-9111 | info@worldwidelit.com                                  Page 11 (32 - 35)
                             Peter
Case: 1:18-cv-04542 Document #:    Jacobsen
                                53-5         - 6/27/2019
                                     Filed: 02/20/20  Page 12 of 39 PageID #:605
                                     Rowena Dziubla vs. J.C. Anderson, Inc., et al.
   1      A. When -- depending on the elevation change            1     on the second page?
   2    of the shot, you could be going up the hill or you        2        A. Yes.
   3    could be going down a hill.                               3        Q. All right. This is one of the -- one of
   4            The speed of the green plays into this,           4     plaintiff's allegations in this case.
   5    but you also could be hitting out of a different          5                 Would you please read it and then tell
   6    length of -- cut of grass.                                6     me if you believe any of that information is
   7            The fringe sometimes can be a little              7     inaccurate?
   8    longer depending on the golf course. So if you are        8        A. Read it out loud or --
   9    trying to hit a specific shot, you can use a three        9            MR. RUFF: No, just read it to yourself.
   10   wood, a four wood, a five wood, a hybrid.                 10            MR. SEDAEI: Q. Yes. Just read it to
   11             I've even used my sand wedge which is           11     yourself.
   12   an iron and I've deled (phonetic) the ball.               12                   (WHEREUPON, witness peruses
   13             In other words -- let me have that-- I          13                    document.)
   14   will take the iron because the sand wedge is the          14            THE WITNESS: I read that.
   15   heaviest club in your bag and it's got a thick            15            MR. SEDAEI: Q. You read it?
   16   flange, and I will take the club and I will hit it        16        A. Yes.
   17   in the belly, in the middle, in the forehead we call      17        Q. Okay. To your understanding, is any of
   18   it, and that's going to make the ball roll with some      18     this information inaccurate?
   19   speed to get it out of the grass.                         19        A. Yes.
   20             And then hopefully you have the proper          20        Q. Which part is inaccurate?
   21   measured strike to get the ball close to the hole.        21        A. When it says that's when I take my wood
   22      Q. Okay. Thank you.                                    22     out. I would never say that.
   23             Okay. So you may have already with              23        Q. Is there anything else in this paragraph
   24   your answer to my previous question, already              24     that's inaccurate?
                                                        Page 36                                                             Page 38
   1    answered this one, but do you recall specifically         1      A. I don't think so. Customary practice when
   2    providing Ms. Dziubla, the plaintiff in this case,        2    you are showing someone how to hit a chip shot is so
   3    with instructions on how to -- how to hit the ball        3    many times beginners in golf, they take the stance
   4    or how to hit a chip shot?                                4    of a driver or to hit a long shot.
   5       A. No.                                                 5             And so many times you have to push the
   6          MR. SEDAEI: This will be Exhibit 1.                 6    golfer closer to the ball, get closer proximity
   7                 (WHEREUPON, Exhibit No. 1 was                7    because you are using a shorter club. So many
   8                 marked for identification.)                  8    people assume the longer stance of a driver or a
   9          MR. SEDAEI: Q. I'm showing you what's               9    long shot.
   10   marked as Exhibit 1.                                      10              So I can only assume as I was giving
   11             Would you please take a look at this            11   instruction to the plaintiff or to anybody, that I
   12   document and tell me if you've ever seen this             12   had to get them -- get her closer to the ball.
   13   before?                                                   13      Q. Okay. So regarding the part that you said
   14      A. Yes, I've seen this before.                         14   is inaccurate, just the statement, you said that you
   15      Q. And is it your understanding that this is           15   would never say that.
   16   the complaint that's filed in this case?                  16              But you said that you don't even
   17      A. Yes.                                                17   remember giving instructions to the plaintiff;
   18      Q. When was the first time you saw this                18   correct?
   19   complaint?                                                19      A. Correct.
   20      A. July, 2018. I believe I got this the day            20      Q. So you don't actually remember what you did
   21   it was -- whatever date it was filed.                     21   or did not say?
   22      Q. Okay. And who did you get it from?                  22      A. I don't remember what I did or did not say.
   23      A. I got it from Jim Schumacher.                       23   But when I was told by Jim Schumacher about the
   24      Q. So if you look at Paragraph 9 which will be         24   complaint, he said, you told that stupid Rodney

                                                        Page 37                                                             Page 39
                                             Worldwide Litigation Services
                                         (312) 528-9111 | info@worldwidelit.com                                 Page 12 (36 - 39)
                             Peter
Case: 1:18-cv-04542 Document #:    Jacobsen
                                53-5         - 6/27/2019
                                     Filed: 02/20/20  Page 13 of 39 PageID #:606
                                       Rowena Dziubla vs. J.C. Anderson, Inc., et al.
   1    Dangerfield joke about beginners start with the               1    November?
   2    irons and they end up in the woods.                           2      A. I don't recall.
   3             The woods being the club in the bag and              3      Q. Okay. But to the best of your
   4    the trees or the forest adjacent to the fairway               4    recollection, it was November?
   5    because a driver or a wood is hard to control and             5      A. Yes.
   6    what happens is you spray the ball.                           6      Q. Of 2017?
   7             And if you're a beginner, you have a                 7      A. Yes.
   8    difficult time controlling the ball, putting the              8      Q. Okay. And who was the person that
   9    ball in the fairway.                                          9    contacted you?
   10      Q. Okay. And after Mr. Schumacher told you                 10      A. Jim Schumacher.
   11   that, did you recall that, yes, you made such a               11      Q. And how did he contact you?
   12   joke?                                                         12      A. He called me.
   13      A. I don't recall, no. But I've said that                  13      Q. Did he have your phone number?
   14   joke a thousand times. It's a common golf joke.               14      A. Yes.
   15      Q. Okay. You can hold on to that exhibit. I                15      Q. And was this the first time you talked to
   16   may have other questions about it, but for now, I             16   Mr. Schumacher since the event?
   17   think I'm fine.                                               17      A. No. He called me the day after to thank me
   18             When was -- so you explained to me what             18   for coming to the day, and they made a record amount
   19   you did throughout the day when you were attending            19   of money and they were elated about the success of
   20   The Kev.                                                      20   the event.
   21             After the golf portion was over, what               21      Q. And when he called to thank you during that
   22   do you recall doing?                                          22   call, he didn't mention anything about Ms. Dziubla's
   23      A. I recall finishing up the day and hurrying              23   allegations?
   24   into the clubhouse to change my shoes and to get to           24      A. I don't recall if he did or not. I don't

                                                            Page 40                                                             Page 42
   1    the airport.                                                  1    think so.
   2             And I remember saying to Jim, we got to              2      Q. Then you recall there being another call
   3    go or I'm going to miss my flight because I was               3    later during which he talked about Ms. Dziubla's
   4    flying to Atlanta for another tournament that I               4    allegations against you?
   5    needed to get to.                                             5      A. Yes.
   6      Q. Okay. This question is not related to what               6      Q. During the call when he -- during the
   7    you just answered, but something I should have asked          7    second call when he discussed with you Ms. Dziubla's
   8    in the beginning.                                             8    allegations, what do you recall him specifically
   9             Can you tell me your date of birth?                  9    saying?
   10      A. Yes, March 4th, 1954.                                   10               I think you already mentioned that he
   11      Q. So then Mr. Schumacher drove you to the                 11   talked about the joke you made. It was during that
   12   airport; is that correct?                                     12   call?
   13      A. Correct.                                                13      A. Yes.
   14      Q. Okay. And you got on your flight and --                 14      Q. Okay. What else?
   15      A. Everything was -- I made my flight, yes.                15      A. Yeah. He told me there was a complaint by
   16      Q. All right. At what point after The Kev                  16   the plaintiff about a joke that I told. And he
   17   event did you first hear that Ms. Dziubla had made            17   didn't go into specifics.
   18   certain allegations about her interactions with you           18               He just told me there was someone that
   19   at the event?                                                 19   was upset about the day. And to me, it was a very
   20      A. I don't recall, but it was sometime, I                  20   successful day.
   21   think, in November when I heard about the complaint           21               It was a day that I've done a thousand
   22   or I heard about her displeasure with the                     22   times before. I didn't understand what could have
   23   interaction.                                                  23   been the problem.
   24      Q. Is it possible that it was any earlier than             24      Q. Based on the physical contact you may have

                                                            Page 41                                                             Page 43
                                                Worldwide Litigation Services
                                            (312) 528-9111 | info@worldwidelit.com                                  Page 13 (40 - 43)
                             Peter
Case: 1:18-cv-04542 Document #:    Jacobsen
                                53-5         - 6/27/2019
                                     Filed: 02/20/20  Page 14 of 39 PageID #:607
                                       Rowena Dziubla vs. J.C. Anderson, Inc., et al.
   1    had with Ms. Dziubla as you describe you sometimes          1      Q. So other than the call that you received

   2    have with people when you are trying to show them           2    from Mr. Schumacher in November of 2017 where you

   3    how to do like a chip shot, and the joke -- you may         3    discussed Ms. Dziubla's allegations, do you recall

   4    have told the joke that you have said many times, do        4    speaking with anyone else from JCA since then --

   5    you think somebody who is not a professional golfer,        5      A. No.

   6    a female who is getting those instructions from you,        6      Q. -- about Ms. Dziubla's allegations?

   7    might not understand the joke and might get                 7      A. No.

   8    offended?                                                   8      Q. Have you exchanged any emails with anybody

   9      A. I don't know.                                          9    from JCA regarding Ms. Dziubla's allegations since

   10             In the world I live, the golf world,              10   The Kev event until today?

   11   people understand golf.                                     11      A. No.

   12      Q. But did you understand that the attendees             12      Q. So going back to that call in November

   13   at The Kev were not all professional golfers? Did           13   of 2017, do you know why Mr. Schumacher was reaching

   14   you know that?                                              14   out to you to tell you that an employee was

   15      A. Well, there aren't that many professional             15   offended?

   16   golfers in the world. And I knew that everybody             16             Was he asking you to do something

   17   there was not a professional golfer. I didn't have          17   because of the allegations?

   18   that knowledge if they could have been professional         18      A. No.

   19   or not.                                                     19      Q. Did he tell you why he was telling you that

   20             But I assume if they are out on the               20   information?

   21   golf course, they are willing to partake,                   21      A. Well, I was involved -- I was at the event.

   22   participate, learn, have fun, learn the game.               22   I was the guest of honor, the celebrated golfer

   23      Q. But you wouldn't assume that because they             23   there. So he wanted to let me know what was going

   24   were on the golf course that they knew how to play          24   on.

                                                         Page 44                                                              Page 46
   1    golf?                                                       1       Q. But even though he wanted you to know, he
   2      A. I don't know. I -- I don't know. I --                  2    didn't want you to do anything about it to try to
   3    that didn't cross my mind.                                  3    rectify things?
   4      Q. So regardless of how successful you thought            4       A. Well, that wasn't my business. He was my
   5    The Kev event was, once you learned that                    5    point of contact. I let him handle it.
   6    Ms. Dziubla was offended by her interactions with           6       Q. Okay. And that's the only conversation
   7    you, did you consider reaching out to her and               7    that you have had with anybody from JCA about
   8    apologizing for making her uncomfortable if you did         8    Ms. Dziubla's allegations?
   9    make her uncomfortable?                                     9       A. Yes.
   10      A. I wanted to rectify the situation, but my             10         Q. Did anyone from JCA ever tell you that
   11   contact was Jim Schumacher.                                 11    there was going to be an investigation into
   12      Q. Okay. How did you want to rectify the                 12    Ms. Dziubla's allegations?
   13   situation?                                                  13         A. No.
   14      A. Explain what happened, if that had                    14         Q. Were you ever told that during the --
   15   happened, her perception.                                   15    either one of the two calls you remember with
   16      Q. And you wanted to provide Ms. Dziubla with            16    Mr. Schumacher that he was interviewing you as part
   17   the explanation?                                            17    of that investigation?
   18      A. I would have.                                         18         A. No.
   19      Q. Did you tell Mr. Schumacher that you wanted           19         Q. When Mr. Schumacher called you, did he
   20   to do that?                                                 20    actually ask you to explain yourself and your
   21      A. I don't recall.                                       21    recollection of the events from The Kev?
   22      Q. Did Mr. Schumacher ask you if you would be            22         A. No.
   23   willing to talk to Ms. Dziubla?                             23         Q. Did Mr. Schumacher specifically ask you
   24      A. No.                                                   24    to confirm or deny any specific portions of

                                                         Page 45                                                              Page 47
                                               Worldwide Litigation Services
                                           (312) 528-9111 | info@worldwidelit.com                                 Page 14 (44 - 47)
                             Peter
Case: 1:18-cv-04542 Document #:    Jacobsen
                                53-5         - 6/27/2019
                                     Filed: 02/20/20  Page 15 of 39 PageID #:608
                                       Rowena Dziubla vs. J.C. Anderson, Inc., et al.
   1    Ms. Dziubla's allegations?                                     1          THE WITNESS: Okay. Would you repeat the
   2      A. No.                                                       2    question?
   3         MR. SEDAEI: Would it be okay if we take a                 3          MR. SEDAEI: Okay.
   4    five minute break?                                             4               Q. With that objection noted, I was
   5         MR. RUFF: Sure.                                           5    going to ask the court reporter to read the
   6                 (WHEREUPON, a short recess was                    6    question, but it was kind of a long question. Let
   7                 taken.)                                           7    me see if I can shorten it.
   8         MR. SEDAEI: Back on the record.                           8               Do you see that there is a reference to
   9            Exhibit 2.                                             9    your name in this paragraph that I was referring to,
   10                (WHEREUPON, Exhibit No. 2 was                     10   Paragraph 6?
   11                 marked for identification.)                      11      A. Yes, I see it.
   12         MR. SEDAEI: Q. Mr. Jacobsen, we are back                 12      Q. Okay. Were you aware that your name was
   13   on the record, and I am showing you what's marked as           13   going to be included in this document?
   14   Exhibit 2.                                                     14      A. No.
   15             Would you please take a look at that                 15      Q. Did anybody from JCA ever tell you that
   16   document and see if you recognize it?                          16   your name was being included as part of this release
   17                (WHEREUPON, witness peruses                       17   from various forms of liabilities?
   18                 document.)                                       18            MR. RUFF: Again, your question assumes
   19         THE WITNESS: I do not recognize this.                    19   that he was aware of the release. And he's already
   20         MR. SEDAEI: Q. So you have never seen                    20   established he's never seen this before.
   21   that document before?                                          21               And so again I object under Federal
   22      A. No.                                                      22   Rules of Evidence regarding relevance, I believe
   23      Q. In the document, if you flip to the second               23   it's 608 -- 408, excuse me.
   24   page, Section 6 on top where it says general release           24            MR. SEDAEI: Okay. With the objection

                                                             Page 48                                                            Page 50
   1    of claims?                                                     1    noted --
   2      A. Correct.                                                  2          THE WITNESS: I can answer that question.
   3      Q. And first, I will represent to you that                   3               The answer is no.
   4    this was a severance agreement that was presented to           4          MR. SEDAEI: Q. Okay. Were you -- Oh,
   5    Ms. Dziubla by JCA.                                            5    well, strike that. I'm trying to not ask you
   6            And if we look at the paragraph that I                 6    repetitive questions.
   7    referenced, Paragraph 6, towards the end of the                7               One moment.
   8    third line, your name is included as a -- one of the           8          MR. RUFF: For the record, I rarely object,
   9    parties the liability against whom is being released           9    but I've got to throw it in there every once in a
   10   by this section.                                               10   while.
   11             Do you see that section where it says                11            MR. SEDAEI: I'd be disappointed if you
   12   Peter Jacobsen at the end of the third line?                   12   don't.
   13         MR. RUFF: Mr. Jacobsen -- hold on just one               13              Q. So we talked about any discussions
   14   second.                                                        14   you have had or have not had with anyone at JCA.
   15             I'm going to lodge a formal objection                15              Have you discussed Ms. Dziubla's
   16   to any questioning about a document he's never seen,           16   allegations with anyone else other than
   17   he is not a party to, and I don't think the court              17   Mr. Schumacher and the individuals at the two or
   18   would allow it. But it's obviously a deposition, I             18   three companies we discussed where you disclosed to
   19   will allow the questioning.                                    19   them the ongoing complaint?
   20             But I want it on the record so that if               20            MR. RUFF: And his attorneys.
   21   this is ever used at trial, the court is aware of              21            MR. SEDAEI: Q. And of course your
   22   the fact that I object to any relevance to this                22   attorneys, yes.
   23   because it's clearly not related to him at all.                23      A. My wife knows.
   24             Go ahead.                                            24      Q. And a biographical question I probably

                                                             Page 49                                                            Page 51
                                                Worldwide Litigation Services
                                            (312) 528-9111 | info@worldwidelit.com                                  Page 15 (48 - 51)
                             Peter
Case: 1:18-cv-04542 Document #:    Jacobsen
                                53-5         - 6/27/2019
                                     Filed: 02/20/20  Page 16 of 39 PageID #:609
                                       Rowena Dziubla vs. J.C. Anderson, Inc., et al.
   1    should have asked in the beginning, you are married?         1      Q. Do you know as you sit here today that at
   2      A. Yes, I am. I'm married 43 years. I even                 2    some point, Ms. Dziubla filed a claim with the EEOC
   3    remember the date, December 28th, 1976. And I'll             3    in relation to her termination at JCA?
   4    never forget that date.                                      4      A. I got the EEOC, but I didn't focus on her
   5      Q. Wow, almost Christmas Eve.                              5    termination. I focused on her claim.
   6            Okay. And do you have kids?                          6      Q. Okay. So are you aware that at some point,
   7      A. I have four children -- excuse me, three                7    Ms. Dziubla filed a claim with the EEOC?
   8    children, four grandchildren. I tell my kids I'm             8      A. Yes.
   9    more concerned about my grand kids now than my kids.         9      Q. When did you first become aware that
   10      Q. Unfortunately, my parents are the same way.            10   Ms. Dziubla had filed a claim with the EEOC?
   11   My brother has two kids, and I'm pretty sure that my         11      A. I don't recall the specifics, but sometime
   12   parents love their grandchildren more than their             12   maybe November -- November, 2017.
   13   children.                                                    13      Q. Do you think that you may have learned it
   14      A. Special, very special.                                 14   through the phone call you had with Mr. Schumacher?
   15      Q. And do your children know about the ongoing            15      A. That's possible.
   16   lawsuit?                                                     16      Q. Are you aware as you sit here today that
   17      A. Yes, they do.                                          17   sometime last year, Ms. Dziubla sent a demand letter
   18      Q. Did you learn -- prior to seeing the                   18   to JCA?
   19   complaint in this case, did you learn that                   19      A. Yes.
   20   Ms. Dziubla's employment was terminated at JCA?              20      Q. When did you become aware of that?
   21      A. I didn't know that.                                    21      A. I don't recall, but I believe it was after
   22      Q. First time you learned that was when you               22   I received the complaint.
   23   read the complaint?                                          23      Q. The Federal Complaint?
   24      A. I don't recall.                                        24      A. Yes.

                                                           Page 52                                                           Page 54
   1      Q. You do know that Ms. Dziubla's employment               1      Q. Only then did you learn that sometime
   2    was terminated at JCA?                                       2    before filing the complaint that there was a demand
   3      A. I do know now, yes.                                     3    letter sent to JCA?
   4      Q. But you didn't know that before today?                  4      A. Yes.
   5      A. I did know that before today, but I don't               5      Q. So we discussed individuals with whom
   6    know when I became aware of that. I thought that             6    you've discussed Ms. Dziubla's allegations, family
   7    was what the question was.                                   7    members, your attorneys, two or three companies that
   8      Q. Yeah. I was just trying to figure out when              8    you mentioned.
   9    was the first time that you learned that                     9            Is there anybody else you can think of?
   10   Ms. Dziubla's employment was terminated?                     10      A. Nobody else.
   11      A. I don't recall.                                        11      Q. Any friends?
   12      Q. Okay.                                                  12      A. No friends.
   13         MR. RUFF: And again, on all questions,                 13      Q. Okay. Any fellow professional golfers?
   14   Mr. Sedaei is not asking about any discussions that          14      A. No.
   15   you've had with your attorneys.                              15      Q. Have any reporters or journalists reached
   16         THE WITNESS: Okay.                                     16   out to you to discuss the complaint that was filed
   17         MR. SEDAEI: Q. Don't discuss anything                  17   against you?
   18   you've discussed with your attorneys, yes. That's            18      A. No.
   19   privileged.                                                  19         MR. SEDAEI: This will be Exhibit 3.
   20      A. Okay.                                                  20                (WHEREUPON, Exhibit No. 3 was
   21      Q. You mentioned at the beginning of the                  21                marked for identification.)
   22   deposition that you had looked at the EEOC document;         22         MR. SEDAEI: Q. Mr. Jacobsen, I'm showing
   23   is that correct?                                             23   you what's marked as Exhibit 3.
   24      A. Yes.                                                   24             Would you please take a look at this

                                                           Page 53                                                           Page 55
                                                Worldwide Litigation Services
                                            (312) 528-9111 | info@worldwidelit.com                                 Page 16 (52 - 55)
                             Peter
Case: 1:18-cv-04542 Document #:    Jacobsen
                                53-5         - 6/27/2019
                                     Filed: 02/20/20  Page 17 of 39 PageID #:610
                                      Rowena Dziubla vs. J.C. Anderson, Inc., et al.
   1    document and tell me if you've seen this before?            1      Q. Okay. So this statement is stating that
   2                  (WHEREUPON, witness peruses                   2    you have received a copy of the J.C. Anderson's
   3                  document.)                                    3    Equal Employment Opportunity slash Affirmation
   4          THE WITNESS: Yes.                                     4    Action Policy.
   5          MR. SEDAEI: Q. You have seen this before?             5              Did you receive the document stated
   6                  (WHEREUPON, witness peruses                   6    here as part of that JCA response to the EEOC?
   7                  document.)                                    7      A. I might have. I don't recall.
   8          THE WITNESS: Yes, I have.                             8      Q. Okay. You don't recall when you received
   9          MR. SEDAEI: Q. And I represent to you                 9    this?
   10    that this is your response as to Plaintiff's Request       10      A. Correct.
   11    for Production of Documents.                               11      Q. Okay. I already asked this question, but I
   12       A. Uh-huh.                                              12   just want to confirm because it's an unusual answer.
   13       Q. And if you look at the third page, that's            13              We -- in Request Number 4, we ask for
   14    when the actual responses began.                           14   all communications -- and it's a very comprehensive
   15       A. Okay.                                                15   request -- and -- all communications that refer or
   16       Q. And if you look at the response to request           16   relate to plaintiff in this case. And no emails or
   17    two, it's asking for any and all photos and videos         17   letters were produced by you.
   18    from The Kev.                                              18              Is there truly not a single email you
   19             Do you recall -- and the response, you            19   have relating to Ms. Dziubla's allegations --
   20    can read, which is the response -- your response           20      A. No.
   21    which is none other than the photograph marked as          21      Q. -- except to your attorney?
   22    Exhibit B attached J.C. Anderson's position                22      A. No.
   23    statement with the EEOC which was a single                 23           MR. RUFF: I'm going to object to the
   24    photograph.                                                24   editorial that that's an unusual response. I don't

                                                          Page 56                                                           Page 58
   1            I just want to get confirmation that --             1    find anything unusual about that response.
   2    did you personally take any photographs while you           2              That's my editorial to your editorial.
   3    were at The Kev?                                            3            MR. SEDAEI: Sure.
   4      A. No.                                                    4              Q. Okay. And one more question, if
   5      Q. Did you take any videos?                               5    you could please go to the next page, request number
   6      A. No.                                                    6    six where we are asking for a copy of any written
   7      Q. And when I say The Kev, I mean not just the            7    agreements between you and JCA relating to your
   8    golf portion, the dinner, the auction, anything             8    appearance at The Kev.
   9    after that?                                                 9              Where it says none, I just want to get
   10      A. No.                                                   10   your confirmation that you had no written contract
   11      Q. Okay. If you look at the response to                  11   with JCA for your attendance?
   12   Request Number 3, and -- where the request is any           12      A. That is correct. There is -- there was no
   13   and all documents you have received from JCA                13   written agreement between JCA and me.
   14   relating to JCA's discrimination, harassment and            14      Q. That's all I needed. Thank you.
   15   retaliation policies.                                       15           MR. SEDAEI: This will be Exhibit 4.
   16            And after the objection section in the             16                 (WHEREUPON, Exhibit No. 4 was
   17   middle of the third line, it reads notwithstanding          17                 marked for identification.)
   18   this objection, defendant has received a copy of            18           MR. SEDAEI: Q. Mr. Jacobsen, I'm showing
   19   J.C. Anderson's Equal Employment Opportunity slash          19   you what's marked as Exhibit 4.
   20   Affirmation Action Policy as it is marked as                20             Have you seen this document before?
   21   Exhibit A to J.C. Anderson's position taken with the        21      A. No.
   22   EEOC.                                                       22      Q. Do you know what Wikipedia is?
   23            Do you see where it says that?                     23      A. I do.
   24      A. Yes, I do.                                            24      Q. And do you understand that there is an

                                                          Page 57                                                           Page 59
                                              Worldwide Litigation Services
                                          (312) 528-9111 | info@worldwidelit.com                                   Page 17 (56 - 59)
                             Peter
Case: 1:18-cv-04542 Document #:    Jacobsen
                                53-5         - 6/27/2019
                                     Filed: 02/20/20  Page 18 of 39 PageID #:611
                                       Rowena Dziubla vs. J.C. Anderson, Inc., et al.
   1    entry about you on Wikipedia?                                 1    you receive royalties?
   2      A. It looks to be my bio.                                   2      A. Yes.
   3      Q. So you have not seen this document before                3      Q. Okay. Have you been asked to attend any
   4    or like on-line or --                                         4    other JCA sponsored events in the future?
   5      A. No.                                                      5      A. No.
   6      Q. -- like on Wikipedia's website?                          6      Q. If you are asked, would you attend?
   7      A. No.                                                      7      A. It depends on the situation. It depends
   8      Q. So there is some statements -- and I don't               8    from a schedule standpoint.
   9    know who the author of these statements are, but I            9      Q. Okay.
   10   just wanted to ask you to comment on certain                  10         MR. SEDAEI: We are going to take a break.
   11   statements here and tell me if -- if they represent           11   I just need to talk to my client for a couple
   12   you accurately.                                               12   minutes, and then I think we are pretty much ready
   13             So if you look at the second page under             13   to wrap it up.
   14   section titled other projects --                              14         THE WITNESS: Okay.
   15      A. Uh-huh.                                                 15         MR. SEDAEI: So we'll be right back.
   16      Q. -- and if you go to fifth paragraph from                16               (WHEREUPON, a short recess was
   17   the top where it starts with Jacobsen is known for            17                taken.)
   18   his laid back, humorous personality, would you say            18         MR. SEDAEI: Back on the record.
   19   that that's an accurate description of you?                   19           I don't have anymore questions.
   20      A. Yes.                                                    20           Do you have any follow ups?
   21      Q. Okay. And then if you look at the third                 21         MS. OLSON: I do not.
   22   line towards the middle, same paragraph, towards the          22
   23   middle, it -- there is a reference to your sharp,             23
   24   but playful humor.                                            24
                                                            Page 60                                                        Page 62
   1             Do you see that?                                     1                CROSS EXAMINATION
   2       A. I do.                                                   2                BY: MR. RUFF
   3       Q. Do you consider that to be an accurate                  3      Q. Mr. Jacobsen, would you get out Exhibit
   4    description of your sense of humor?                           4    Number 1, please?
   5       A. It's hard for me to say. Those aren't my                5      A. Yes.
   6    words.                                                        6      Q. You were asked some questions about Exhibit
   7       Q. I understand.                                           7    Number 1.
   8             But do you think they accurately                     8           Do you recall that?
   9    represent your sense of humor? Is that how you                9      A. Yes.
   10    would describe your sense of humor?                          10     Q. All right. Exhibit Number 1 is the
   11      A. That's not how I describe myself. I                     11   complaint. And it has -- you were directed to
   12    wouldn't say that. I would say light-hearted and             12   Paragraph 9.
   13    having fun.                                                  13           Do you recall that?
   14      Q. Okay. What is Golden Tee Golf?                          14     A. Yes.
   15      A. Golden Tee, we talked about that.                       15     Q. Okay. And it says under the topic of
   16      Q. Oh --                                                   16   general allegations; do you see that?
   17      A. That's the stand up parlor game that you                17     A. Yes.
   18    find in a lot of bars and video game parlors.                18     Q. All right. You talked about Number 9, and
   19      Q. Got it. Okay. Yes, we did discuss that.                 19   you said -- the question was somewhere along the
   20               And we talked about Peter Jacobsen's              20   lines do you have any disagreement with that.
   21    Challenging Keno and Peter Jacobsen's Challenging            21           Do you recall that line of questioning?
   22    Poker --                                                     22     A. Yes, I do. Yes, I do.
   23      A. Yes.                                                    23     Q. All right. And you went to the comment, do
   24      Q. -- where your likeness is being used and                24   you recall that?

                                                            Page 61                                                        Page 63
                                               Worldwide Litigation Services
                                           (312) 528-9111 | info@worldwidelit.com                               Page 18 (60 - 63)
                             Peter
Case: 1:18-cv-04542 Document #:    Jacobsen
                                53-5         - 6/27/2019
                                     Filed: 02/20/20  Page 19 of 39 PageID #:612
                                     Rowena Dziubla vs. J.C. Anderson, Inc., et al.
   1       A. Yes.                                                   1    stance of a driver or a position away from the ball
   2       Q. All right. I want to take you through line             2    which is not how you hit a chip shot.
   3    by line on this.                                             3             So you've got to move in and get the
   4             During the event, Jacobsen offered to               4    player, physically push them up to the ball because
   5    provide JCA employees instructions on how to hit a           5    it's so foreign to beginning golfers to stand that
   6    chip shot.                                                   6    close to the ball.
   7             And a chip shot is in quotes?                       7             So on so many times, I will have to
   8       A. Yes.                                                   8    move the player up, have to make contact, sometimes
   9       Q. Do you see that?                                       9    I even have them take my stance.
   10      A. Yes.                                                   10            I'll take the stance in my
   11      Q. Do you have any specific recollection of               11   demonstration and ask them to step into my feet.
   12   that?                                                        12   And on just about every occasion they say, wow, this
   13      A. No.                                                    13   feels awful.
   14      Q. Okay. Sir, you talked about a number of                14            It's because they don't play golf or
   15   times that you would in your career go to a                  15   because it's new to them. So this is something that
   16   tournament.                                                  16   I do a lot.
   17             Is it unusual for you to have had an               17      Q. Would the instruction vary, in other words,
   18   occasion to instruct or give a lesson or give a tip          18   if it's a male or a female?
   19   on a chip shot?                                              19      A. No.
   20      A. No. It's common.                                       20      Q. Okay. Is the mechanics or the physics of
   21      Q. Happens I think you said thousands of                  21   it the same?
   22   times?                                                       22      A. Yes.
   23      A. It happens probably eight to ten times in a            23      Q. Okay. It says here as a JCA employee,
   24   Pro Am round, one Pro Am round, 18 holes.                    24   plaintiff felt obligated to go along with the

                                                           Page 64                                                           Page 66
   1      Q. Okay.                                                   1    demonstration.
   2      A. Depending on the level -- the sophisticated             2            Would you ever make someone feel
   3    level of their ability. A beginner would require             3    obligated, ever, to go along with the demonstration?
   4    more attention. A better amateur probably wouldn't           4      A. No.
   5    require much extra instruction.                              5      Q. How would you make sure that someone wasn't
   6      Q. And in a Pro Am, you may have a certain                 6    obligated to go along with the demonstration?
   7    level of player.                                             7      A. Well, if I were there giving a tip and
   8             But was it common for you to have a                 8    somebody chose not to participate, I'd -- in Pro
   9    tournament on a level of what you would have seen in         9    Am's, I have people that don't want instruction.
   10   The Kev?                                                     10            They don't want instruction. They feel
   11      A. Yes.                                                   11   like their game is either too bad or too good. I've
   12      Q. Okay. And how would you approach it, a                 12   played with people who think, oh, I'm better than
   13   teaching moment like hitting a chip shot in a --             13   you.
   14   something like The Kev?                                      14            So I would never make it incumbent -- I
   15      A. What I would do is if I were coming upon a             15   would never tell somebody that they had to do it.
   16   group, I would ask them to demonstrate -- to hit the         16      Q. And before actually providing instruction
   17   shot.                                                        17   where it may require you to become more physically
   18            I would then demonstrate. I would                   18   involved as opposed to just demonstration, how would
   19   offer to help. I would then demonstrate myself, and          19   you make that determination?
   20   then ask them to mimic or replicate my action.               20      A. If they are not understanding my
   21            And again, depending upon the level of              21   instruction, my verbal instruction, I would then
   22   the ability of the player, I would have to help              22   have to step in and actually, physically move
   23   them.                                                        23   somebody closer to the ball.
   24            And again so many beginners assume the              24      Q. And before you did that, would you announce

                                                           Page 65                                                           Page 67
                                              Worldwide Litigation Services
                                          (312) 528-9111 | info@worldwidelit.com                                  Page 19 (64 - 67)
                             Peter
Case: 1:18-cv-04542 Document #:    Jacobsen
                                53-5         - 6/27/2019
                                     Filed: 02/20/20  Page 20 of 39 PageID #:613
                                         Rowena Dziubla vs. J.C. Anderson, Inc., et al.
   1    or declare what you were going to do?                           1             It's hard to explain how to hit a chip
   2          A. Sometimes. Sometimes I would just go ahead             2    shot when somebody is a complete beginner. It's
   3    and ask them can I show you or I would get them in              3    hard to really get that across.
   4    my stance.                                                      4             But, you know, it would be standard
   5               Sometimes you do. Sometimes you don't.               5    practice for me to -- that's why I'm there. I'm
   6    But again, when you are on the golf course, you                 6    there to engage and encourage and teach.
   7    assume that people want to learn and really                     7      Q. And if she says in those three instances
   8    understand how to hit the shot.                                 8    you actually told her that that's what you were
   9          Q. Would you be encouraging and optimistic                9    going to do, would that also be consistent with your
   10   trying to get people involved?                                  10   custom and practice?
   11         A. I'm always optimistic and encouraging and              11      A. Yes.
   12   hoping people get involved, but I would never demand            12      Q. Okay. It says here -- so is there any
   13   or require anybody to step up and hit a shot.                   13   question that if she felt obligated; in other words,
   14         Q. Ms. Dziubla has testified to this and has              14   if she was reluctant at all, would you have
   15   written in a number of documents that before you                15   continued further?
   16   provided physical instruction, you had demonstrated.            16      A. No.
   17              Would that be within your custom and                 17      Q. Why not? Why do you say that?
   18   practice?                                                       18         MR. SEDAEI: Objection, speculation.
   19         A. That would be what I would do, yes.                    19         MR. RUFF: Q. I'm talking about your
   20         Q. And then by her own words in deposition and            20   custom and practice, sir.
   21   in written documents that she has provided, in her              21      A. I've had many Pro Am partners who don't
   22   own hand or in her own typewriting, she stated that             22   want instruction. They don't want me to help them
   23   she wasn't, quote, getting it, end quote, but that              23   any further than what I've done.
   24   you encouraged her to participate.                              24      Q. And if someone says, objection, I don't
                                                              Page 68                                                           Page 70
   1               Would that be something that would be                1    need any physical --
   2    your custom and practice to do?                                 2      A. I stop. I stop.
   3          A. Yes.                                                   3      Q. Okay. Is there any question in your mind
   4            MR. SEDAEI: Objection, mischaracterizes                 4    that you would not have imposed upon Ms. Dziubla or
   5    the plaintiff's testimony, but you can answer.                  5    made her feel obligated to continue?
   6            MR. RUFF: Q. And, sir, if her testimony                 6      A. No.
   7    has been in a number of instances before the EEOC,              7      Q. I'm continuing on, Mr. Jacobsen, in that
   8    in her diary, in her deposition just last week that             8    same paragraph.
   9    before you did any instruction, you physically                  9            As Jacobsen took his position behind
   10   announced that you were going to do so, would that              10   plaintiff, he assertedly placed his hips against
   11   be consistent with your custom and practice?                    11   plaintiff's buttocks.
   12         A. Yes, it would be.                                      12            Sir, did you do that?
   13         Q. Describe that.                                         13      A. I don't remember.
   14         A. Any time I'm going to give a lesson to                 14      Q. What would your custom and practice be in
   15   anybody -- I understand that you could give a verbal            15   this situations?
   16   or you could give a demonstration. You could tell               16      A. In a lot of -- because beginners assume a
   17   them what to do.                                                17   driver's stance, they are way too far from the ball.
   18              But if they are not getting it, you                  18            If they are not understanding, you have
   19   want them to get it. You want them to understand                19   to sometimes get in, make physical contact and
   20   it.                                                             20   literally move them forward.
   21              So you -- you have to actually                       21            And --
   22   sometimes physically move someone closer to the ball            22      Q. Why is that?
   23   for balance, for control, for -- the control of the             23      A. Because you need them to get closer to the
   24   swing.                                                          24   ball, closer proximity to the ball, almost like

                                                              Page 69                                                           Page 71
                                                 Worldwide Litigation Services
                                             (312) 528-9111 | info@worldwidelit.com                                 Page 20 (68 - 71)
                             Peter
Case: 1:18-cv-04542 Document #:    Jacobsen
                                53-5         - 6/27/2019
                                     Filed: 02/20/20  Page 21 of 39 PageID #:614
                                        Rowena Dziubla vs. J.C. Anderson, Inc., et al.
   1    assuming a putting stance.                                     1      Q. And on a given outing such as this where
   2      Q. Is this -- is that need to get closer to                  2    you may have more inexperienced players than in a
   3    the ball actually a physics principle to assist them           3    Pro Am, for instance, is there any question in your
   4    in making an accurate shot?                                    4    mind that you may have run across in a typical
   5      A. When you play golf -- golf is a side-on                   5    tournament like this males who needed similar
   6    game. Bowling is an on-line game. Archery is an                6    instruction?
   7    on-line game.                                                  7      A. Yes.
   8              Golf, like tennis, like baseball, like               8      Q. Any question in your mind you would have
   9    LaCrosse, like hockey, is a side-on game. You stand            9    provided precisely the same type of instruction?
   10   to the side, parallel to the side of your target               10      A. I've done the same to men, women, juniors,
   11   line.                                                          11   seniors, it doesn't matter.
   12             To hit a proper shot to be in balance,               12      Q. And, sir, regarding the comment,
   13   you have to be a certain distance from that target             13   furthermore, as he proceeded to show plaintiff how
   14   line or in this case, the golf ball.                           14   to hit the shot, that's when he said that's when I
   15             So you are going to make a little bit                15   take my wood out, a lewd comment that was intended
   16   of a swing, a little bit of an arch, the rotation of           16   as a sexual innuendo. I want to take this step by
   17   your body.                                                     17   step.
   18             And on a chip shot for control, you                  18      A. Okay.
   19   have to be close to the ball to allow your body to             19      Q. Would you have ever said that's when I take
   20   make that small motion needed to play that short               20   my wood out?
   21   shot.                                                          21      A. No.
   22      Q. And it says assertively pressed hip against              22      Q. What is the joke?
   23   buttocks. Would.                                               23      A. The joke is beginners start with the irons
   24             You have been directly behind her or to              24   and they end up in the woods, being when you start

                                                             Page 72                                                          Page 74
   1    a side?                                                        1    as a beginner, you usually start with a wedge which
   2      A. It could be -- it could be one of many                    2    is an iron.
   3    things. It could be where you are trying to                    3             Then as you progress up through the bag
   4    actually push somebody closer to the -- I've                   4    to the driver or three wood, you get to the woods.
   5    actually done clinics where I've had junior players            5    Because they are -- because woods require a longer,
   6    where I've had to reach down and grab them by the              6    more of a fuller swing, it's harder to control.
   7    shorts or the pants and because they are little,               7             The ball can end up adjacent to the
   8    they are six, seven, eight, nine, lift them up and             8    fairway, off the fairway in the rough where there
   9    move them a foot closer to the ball to be able to              9    are trees, a forest or woods. That's the joke.
   10   get them in the right proximity.                               10      Q. Would you have ever said, sir -- first of
   11      Q. If we are talking about pressing hips                    11   all, how many times have you said similar jokes to
   12   against the buttocks, would that be -- if she's                12   similar levels of perhaps beginner golfers?
   13   shooting right-handed, would that be your left hip             13      A. Hundreds of times.
   14   against the right buttocks?                                    14      Q. And you said this has an old origin to it?
   15      A. Correct. It would more than likely be the                15      A. Yeah. There's a -- it's an old Henny
   16   left hip to the right buttocks with my arm on her              16   Youngman or Rodney Dangerfield joke.
   17   back or on the person's back maybe reaching around             17            My father was a big golf nut. He loved
   18   trying to help that person with the arm's club                 18   humor. He loved comedy shows, and he especially
   19   swing. It can be all different things.                         19   loved the golf humor.
   20      Q. And would this be any instruction different              20      Q. Is there any question in your mind that you
   21   than what you have provided hundreds of time before?           21   would not have said that's when I take my wood out?
   22      A. It's the same.                                           22      A. There is no way I would say that. I didn't
   23      Q. Would it matter if it was male or female?                23   know anybody there.
   24      A. No.                                                      24      Q. A lewd comment that was intended as a

                                                             Page 73                                                          Page 75
                                                Worldwide Litigation Services
                                            (312) 528-9111 | info@worldwidelit.com                                 Page 21 (72 - 75)
                             Peter
Case: 1:18-cv-04542 Document #:    Jacobsen
                                53-5         - 6/27/2019
                                     Filed: 02/20/20  Page 22 of 39 PageID #:615
                                     Rowena Dziubla vs. J.C. Anderson, Inc., et al.
   1     sexual innuendo.
   2              Do you ever do that on a golf course in
   3     instruction?
   4       A. No.
   5       Q. Did you ever do that ever?
   6       A. No.
   7       Q. Would you have done it in this instance?
   8       A. No.
   9          MR. RUFF: I think I'm done. That's all I
   10    have.
   11              Thank you, sir.
   12            MR. SEDAEI: Nothing further.
   13            MR. RUFF: Reserve signature.
   14            MS. REPORTER: Do we need this written?
   15            MR. SEDAEI: Yes. We'll have a PDF with
   16    the exhibits.
   17            MS. REPORTER: Does anyone else need a
   18    copy?
   19            MR. RUFF: Copy.
   20            MS. OLSON: Copy.
   21            MS. REPORTER: PDF, Etran?
   22
   23
   24
                                                    Page 76
     1                  MR. RUFF: Etran for me.
     2                  MS. OLSON: PDF.
     3                  MR. SEDAEI: PDF.
     4                       (Witness excused.)
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
                                                    Page 77
                                           Worldwide Litigation Services
                                       (312) 528-9111 | info@worldwidelit.com         Page 22 (76 - 77)
                             Peter
Case: 1:18-cv-04542 Document #:    Jacobsen
                                53-5         - 6/27/2019
                                     Filed: 02/20/20  Page 23 of 39 PageID #:616
                        Rowena Dziubla vs. J.C. Anderson, Inc., et al.

            1                  IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF ILLINOIS
            2                            EASTERN DIVISION

            3
                     ROWENA DZIUBLA,               )
            4                                      )
                                Plaintiff,         )
            5                                      )
                         vs.                       ) No. 1:18 CV 4542
            6                                      )
                     J.C. ANDERSON, INC., and PETER)
            7        ERLING JACOBSEN,              )
                                                   )
            8                   Defendants.        )

            9

           10                         I, PETER JACOBSEN, hereby certify that

           11        I have read the foregoing transcript of my

           12        deposition taken on June 27, 2019, consisting of

           13        pages 1 through 80, and that to the best of my

           14        knowledge it is a true and correct transcript of

           15        said deposition, except as I have changed it on the

           16        attached sheets in accordance with the rules

           17        provided by the said Court.

           18

           19                              __________________________
                                                  Deponent
           20
                     SUBSCRIBED AND SWORN TO
           21        before me this ______day
                     of _________, 2019.
           22
                     _____________________________
           23               Notary Public

           24

                              Worldwide Litigation Services
                          (312) 528-9111 | info@worldwidelit.com              Page 23 (78)
                             Peter
Case: 1:18-cv-04542 Document #:    Jacobsen
                                53-5         - 6/27/2019
                                     Filed: 02/20/20  Page 24 of 39 PageID #:617
                        Rowena Dziubla vs. J.C. Anderson, Inc., et al.

            1        UNITED STATES OF AMERICA                    )
                     NORTHERN DISTRICT OF ILLINOIS               )
            2        EASTERN DIVISION                            )       SS.
                     STATE OF ILLINOIS                           )
            3        COUNTY OF COOK                              )

            4

            5                         I, JODI ANNE FEIGN, Certified Shorthand

            6        Reporter and Notary Public in and for the County of

            7        Cook and State of Illinois, do hereby certify that

            8        PETER JACOBSEN was first duly sworn by me to testify

            9        the whole truth and that the above deposition was

           10        reported stenographically by me and reduced to

           11        typewriting under my personal direction.

           12                         I further certify that the said

           13        deposition was taken at the time and place specified

           14        and that the taking of said deposition commenced on

           15        the 27th day of June, 2019, at 10:00 o'clock a.m.

           16                         I further certify that I am not a

           17        relative or employee or attorney or counsel of any

           18        of the parties, nor a relative or employee of such

           19        attorney or counsel or financially interested

           20        directly or indirectly in this action.

           21

           22

           23

           24

                              Worldwide Litigation Services
                          (312) 528-9111 | info@worldwidelit.com               Page 24 (79)
                             Peter
Case: 1:18-cv-04542 Document #:    Jacobsen
                                53-5         - 6/27/2019
                                     Filed: 02/20/20  Page 25 of 39 PageID #:618
                        Rowena Dziubla vs. J.C. Anderson, Inc., et al.

                1                          In witness whereof, I have hereunto set

                2       my hand and affixed my seal of office at Chicago,

                3       Illinois, this 12th day of July, A.D., 2019.

                4

                5

                6

                7

              8
     /s/ Jodi Anne Feign
              9                          _______________________________
                                             JODI ANNE FEIGN, CSR
               10

               11

               12
                        License No. 084-003375
               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

                              Worldwide Litigation Services
                          (312) 528-9111 | info@worldwidelit.com              Page 25 (80)
                             Peter
Case: 1:18-cv-04542 Document #:    Jacobsen
                                53-5         - 6/27/2019
                                     Filed: 02/20/20  Page 26 of 39 PageID #:619
                        Rowena Dziubla vs. J.C. Anderson, Inc., et al.

WORD INDEX             45:1 46:1 47:1            39:1 40:1 41:1           29:1 30:1 31:1
                       48:1 49:1 50:1            42:1 43:1 44:1           32:1 33:1 34:1
<$>                    51:1 52:1 53:1            45:1 46:1 47:1           35:1 36:1 37:1
$10,000 26:1           54:1 55:1 56:1            48:1 49:1 50:1           38:1 39:1 40:1
                       57:1 58:1 59:1            51:1 52:1 53:1           41:1 42:1 43:1
<0>                    60:1 61:1 62:1            54:1 55:1 56:1           44:1 45:1 46:1
084-003375 80:1        63:1 64:1 65:1            57:1 58:1 59:1           47:1 48:1 49:1
                       66:1 67:1 68:1            60:1 61:1 62:1           50:1 51:1 52:1
<1>                    69:1 70:1 71:1            63:1 64:1 65:1           53:1 54:1 55:1
1 1:1 2:1 3:1, 1       72:1 73:1 74:1            66:1 67:1 68:1           56:1 57:1 58:1
 4:1 5:1 6:1 7:1       75:1 76:1 77:1            69:1 70:1 71:1           59:1 60:1 61:1
 8:1 9:1 10:1 11:1     78:1 79:1 80:1            72:1 73:1 74:1           62:1 63:1 64:1
 12:1 13:1 14:1       10:00 79:1                 75:1 76:1 77:1           65:1 66:1 67:1
 15:1 16:1 17:1       11 1:1 2:1 3:1             78:1 79:1 80:1           68:1 69:1 70:1
 18:1 19:1 20:1        4:1 5:1 6:1 7:1          120 3:1                   71:1 72:1 73:1
 21:1 22:1 23:1        8:1 9:1 10:1 11:1        12th 80:1                 74:1 75:1 76:1
 24:1 25:1 26:1        12:1 13:1 14:1           13 1:1 2:1 3:1            77:1 78:1 79:1
 27:1 28:1 29:1        15:1 16:1 17:1            4:1 5:1 6:1 7:1          80:1
 30:1 31:1 32:1        18:1 19:1 20:1            8:1 9:1 10:1 11:1       15 1:1 2:1 3:1
 33:1 34:1 35:1        21:1 22:1 23:1            12:1 13:1 14:1           4:1 5:1 6:1 7:1
 36:1 37:1, 1, 1, 1    24:1 25:1 26:1            15:1 16:1 17:1           8:1 9:1 10:1 11:1
 38:1 39:1 40:1        27:1 28:1 29:1            18:1 19:1 20:1           12:1 13:1 14:1
 41:1 42:1 43:1        30:1 31:1 32:1, 1,        21:1 22:1 23:1           15:1 16:1 17:1
 44:1 45:1 46:1       1 33:1 34:1 35:1           24:1 25:1 26:1           18:1 19:1 20:1
 47:1 48:1 49:1        36:1 37:1 38:1            27:1 28:1 29:1           21:1 22:1 23:1
 50:1 51:1 52:1        39:1 40:1 41:1            30:1 31:1 32:1           24:1 25:1 26:1
 53:1 54:1 55:1        42:1 43:1 44:1            33:1 34:1 35:1           27:1 28:1 29:1
 56:1 57:1 58:1        45:1 46:1 47:1            36:1 37:1 38:1           30:1 31:1 32:1
 59:1 60:1 61:1        48:1 49:1 50:1            39:1 40:1 41:1           33:1 34:1 35:1
 62:1 63:1, 1, 1, 1    51:1 52:1 53:1            42:1 43:1 44:1           36:1 37:1 38:1
 64:1 65:1 66:1        54:1 55:1 56:1            45:1 46:1 47:1           39:1 40:1 41:1
 67:1 68:1 69:1        57:1 58:1 59:1            48:1 49:1 50:1           42:1 43:1 44:1
 70:1 71:1 72:1        60:1 61:1 62:1            51:1 52:1 53:1           45:1 46:1 47:1
 73:1 74:1 75:1        63:1 64:1 65:1            54:1 55:1 56:1           48:1 49:1 50:1
 76:1 77:1 78:1, 1     66:1 67:1 68:1            57:1 58:1 59:1           51:1 52:1 53:1
 79:1 80:1             69:1 70:1 71:1            60:1 61:1 62:1           54:1 55:1 56:1
1:18 1:1 78:1          72:1 73:1 74:1            63:1 64:1 65:1           57:1 58:1 59:1
10 1:1 2:1 3:1         75:1 76:1 77:1            66:1 67:1 68:1           60:1 61:1 62:1
 4:1 5:1 6:1 7:1       78:1 79:1 80:1            69:1 70:1 71:1           63:1 64:1 65:1
 8:1 9:1 10:1 11:1    12 1:1 2:1 3:1             72:1 73:1 74:1           66:1 67:1 68:1
 12:1 13:1 14:1        4:1 5:1 6:1 7:1, 1        75:1 76:1 77:1           69:1 70:1 71:1
 15:1 16:1 17:1        8:1 9:1 10:1 11:1         78:1 79:1 80:1           72:1 73:1 74:1
 18:1 19:1 20:1        12:1 13:1 14:1           14 1:1 2:1 3:1            75:1 76:1 77:1
 21:1 22:1 23:1        15:1 16:1 17:1            4:1 5:1 6:1 7:1          78:1 79:1 80:1
 24:1 25:1 26:1        18:1 19:1 20:1            8:1 9:1 10:1 11:1,      16 1:1 2:1 3:1
 27:1 28:1 29:1, 1     21:1 22:1 23:1           1, 1 12:1 13:1            4:1 5:1 6:1 7:1
 30:1 31:1 32:1, 1     24:1 25:1 26:1            14:1 15:1 16:1           8:1 9:1 10:1 11:1
 33:1 34:1 35:1        27:1 28:1 29:1, 1         17:1 18:1 19:1           12:1 13:1 14:1
 36:1 37:1 38:1        30:1 31:1 32:1            20:1 21:1 22:1           15:1 16:1 17:1
 39:1 40:1 41:1        33:1 34:1 35:1            23:1 24:1 25:1           18:1 19:1 20:1
 42:1 43:1 44:1        36:1 37:1 38:1            26:1 27:1 28:1           21:1, 1 22:1 23:1

                              Worldwide Litigation Services
                          (312) 528-9111 | info@worldwidelit.com                        Page 1
                             Peter
Case: 1:18-cv-04542 Document #:    Jacobsen
                                53-5         - 6/27/2019
                                     Filed: 02/20/20  Page 27 of 39 PageID #:620
                        Rowena Dziubla vs. J.C. Anderson, Inc., et al.

 24:1 25:1 26:1       21:1 22:1 23:1            1989 14:1                 65:1 66:1 67:1
 27:1 28:1 29:1       24:1 25:1 26:1                                      68:1 69:1 70:1
 30:1 31:1 32:1       27:1 28:1 29:1            <2>                       71:1 72:1 73:1
 33:1 34:1 35:1       30:1 31:1 32:1            2 1:1 2:1 3:1, 1          74:1 75:1 76:1
 36:1 37:1 38:1       33:1 34:1 35:1             4:1 5:1 6:1 7:1          77:1 78:1 79:1
 39:1 40:1 41:1       36:1 37:1 38:1             8:1 9:1 10:1 11:1        80:1
 42:1 43:1 44:1       39:1 40:1 41:1             12:1 13:1 14:1          2000 5:1
 45:1 46:1 47:1       42:1 43:1 44:1             15:1 16:1 17:1          2009 10:1
 48:1 49:1 50:1       45:1 46:1 47:1             18:1 19:1 20:1          2017 21:1 23:1, 1
 51:1 52:1 53:1       48:1 49:1 50:1             21:1 22:1 23:1           42:1 46:1, 1 54:1
 54:1 55:1 56:1       51:1 52:1 53:1             24:1 25:1 26:1          2018 37:1
 57:1 58:1 59:1       54:1 55:1 56:1             27:1 28:1 29:1          2019 1:1 78:1, 1
 60:1 61:1 62:1       57:1 58:1 59:1             30:1 31:1 32:1           79:1 80:1
 63:1 64:1 65:1       60:1 61:1 62:1             33:1 34:1 35:1          21 1:1 2:1 3:1
 66:1 67:1 68:1       63:1 64:1, 1 65:1          36:1 37:1 38:1           4:1 5:1 6:1 7:1
 69:1 70:1 71:1       66:1 67:1 68:1             39:1 40:1 41:1           8:1 9:1 10:1 11:1
 72:1 73:1 74:1       69:1 70:1 71:1             42:1 43:1 44:1           12:1 13:1 14:1
 75:1 76:1 77:1       72:1 73:1 74:1             45:1 46:1 47:1           15:1 16:1 17:1
 78:1 79:1 80:1       75:1 76:1 77:1             48:1, 1, 1, 1 49:1       18:1 19:1 20:1
17 1:1 2:1 3:1        78:1 79:1 80:1             50:1 51:1 52:1           21:1 22:1 23:1
 4:1 5:1 6:1 7:1     19 1:1 2:1 3:1              53:1 54:1 55:1           24:1 25:1 26:1
 8:1 9:1 10:1 11:1    4:1 5:1 6:1 7:1            56:1 57:1 58:1           27:1 28:1 29:1
 12:1 13:1 14:1       8:1 9:1 10:1 11:1          59:1 60:1 61:1           30:1 31:1 32:1
 15:1 16:1 17:1       12:1 13:1 14:1, 1          62:1 63:1 64:1           33:1 34:1 35:1
 18:1 19:1 20:1       15:1 16:1 17:1             65:1 66:1 67:1           36:1 37:1 38:1
 21:1, 1 22:1 23:1    18:1 19:1 20:1             68:1 69:1 70:1           39:1 40:1 41:1
 24:1 25:1 26:1       21:1 22:1 23:1             71:1 72:1 73:1           42:1 43:1 44:1
 27:1 28:1 29:1       24:1 25:1 26:1             74:1 75:1 76:1           45:1 46:1 47:1
 30:1 31:1 32:1       27:1 28:1 29:1             77:1 78:1 79:1           48:1 49:1 50:1
 33:1 34:1 35:1       30:1 31:1 32:1             80:1                     51:1 52:1 53:1
 36:1 37:1 38:1       33:1 34:1 35:1            20 1:1, 1 2:1, 1          54:1 55:1 56:1
 39:1 40:1 41:1       36:1 37:1 38:1             3:1 4:1 5:1 6:1          57:1 58:1 59:1
 42:1 43:1 44:1       39:1 40:1 41:1             7:1 8:1 9:1 10:1         60:1 61:1 62:1
 45:1 46:1 47:1       42:1 43:1 44:1             11:1 12:1 13:1           63:1 64:1 65:1
 48:1 49:1 50:1       45:1 46:1 47:1             14:1 15:1 16:1           66:1 67:1 68:1
 51:1 52:1 53:1       48:1 49:1 50:1             17:1 18:1 19:1           69:1 70:1 71:1
 54:1 55:1 56:1       51:1 52:1 53:1             20:1 21:1 22:1           72:1 73:1 74:1
 57:1 58:1 59:1       54:1 55:1 56:1             23:1 24:1 25:1           75:1 76:1 77:1
 60:1 61:1 62:1       57:1 58:1 59:1             26:1 27:1 28:1           78:1 79:1 80:1
 63:1 64:1 65:1       60:1 61:1 62:1             29:1, 1 30:1 31:1       22 1:1 2:1 3:1
 66:1 67:1 68:1       63:1 64:1 65:1             32:1 33:1 34:1           4:1 5:1 6:1 7:1
 69:1 70:1 71:1       66:1 67:1 68:1             35:1 36:1 37:1           8:1 9:1 10:1 11:1
 72:1 73:1 74:1       69:1 70:1 71:1             38:1 39:1 40:1           12:1 13:1 14:1
 75:1 76:1 77:1       72:1 73:1 74:1             41:1 42:1 43:1           15:1 16:1 17:1
 78:1 79:1 80:1       75:1 76:1 77:1             44:1 45:1 46:1           18:1 19:1 20:1
18 1:1 2:1 3:1        78:1 79:1 80:1             47:1 48:1 49:1           21:1 22:1 23:1
 4:1 5:1 6:1 7:1     1954 41:1                   50:1 51:1 52:1           24:1 25:1 26:1
 8:1 9:1 10:1 11:1   1973 9:1                    53:1 54:1 55:1           27:1 28:1 29:1
 12:1 13:1 14:1      1976 52:1                   56:1 57:1 58:1           30:1 31:1 32:1
 15:1 16:1 17:1      1988 10:1                   59:1 60:1 61:1           33:1 34:1 35:1
 18:1 19:1 20:1                                  62:1 63:1 64:1           36:1 37:1 38:1

                              Worldwide Litigation Services
                          (312) 528-9111 | info@worldwidelit.com                        Page 2
                             Peter
Case: 1:18-cv-04542 Document #:    Jacobsen
                                53-5         - 6/27/2019
                                     Filed: 02/20/20  Page 28 of 39 PageID #:621
                        Rowena Dziubla vs. J.C. Anderson, Inc., et al.

 39:1 40:1 41:1       33:1 34:1 35:1            30 13:1                   24:1 25:1 26:1
 42:1 43:1 44:1       36:1 37:1 38:1            312-332-6733     2:1      27:1 28:1 29:1
 45:1 46:1 47:1       39:1 40:1 41:1            312-346-1973     2:1      30:1 31:1 32:1
 48:1 49:1 50:1       42:1 43:1 44:1            312-609-7569     2:1      33:1 34:1 35:1
 51:1 52:1 53:1       45:1 46:1 47:1            312-899-9090     3:1      36:1 37:1 38:1
 54:1 55:1 56:1       48:1 49:1 50:1            31st 3:1                  39:1 40:1 41:1
 57:1 58:1 59:1       51:1 52:1 53:1            37 3:1                    42:1 43:1 44:1
 60:1 61:1 62:1       54:1 55:1 56:1                                      45:1 46:1 47:1
 63:1 64:1 65:1       57:1 58:1 59:1            <4>                       48:1 49:1 50:1
 66:1 67:1 68:1       60:1 61:1 62:1            4 1:1 2:1 3:1, 1          51:1 52:1 53:1
 69:1 70:1 71:1       63:1 64:1 65:1             4:1 5:1 6:1 7:1          54:1 55:1 56:1
 72:1 73:1 74:1       66:1 67:1 68:1             8:1 9:1 10:1 11:1        57:1 58:1 59:1
 75:1 76:1 77:1       69:1 70:1 71:1             12:1 13:1 14:1           60:1 61:1 62:1
 78:1 79:1 80:1       72:1 73:1 74:1             15:1 16:1 17:1           63:1 64:1 65:1
222 2:1               75:1 76:1 77:1             18:1 19:1 20:1           66:1 67:1 68:1
23 1:1 2:1 3:1        78:1 79:1 80:1             21:1 22:1 23:1           69:1 70:1 71:1
 4:1 5:1 6:1 7:1     25 29:1                     24:1 25:1 26:1           72:1 73:1 74:1
 8:1 9:1 10:1 11:1   2500 2:1                    27:1 28:1 29:1           75:1 76:1 77:1
 12:1 13:1 14:1      27 78:1                     30:1 31:1 32:1           78:1 79:1 80:1
 15:1 16:1 17:1      27th 1:1 79:1               33:1 34:1 35:1          500 1:1 2:1
 18:1 19:1 20:1      28th 52:1                   36:1 37:1 38:1          55 3:1
 21:1 22:1 23:1                                  39:1 40:1 41:1          59 3:1
 24:1 25:1 26:1      <3>                         42:1 43:1 44:1
 27:1 28:1 29:1      3 1:1 2:1 3:1, 1            45:1 46:1 47:1          <6>
 30:1 31:1 32:1       4:1 5:1 6:1 7:1            48:1 49:1 50:1          6 1:1 2:1 3:1 4:1
 33:1 34:1 35:1       8:1 9:1 10:1 11:1          51:1 52:1 53:1           5:1 6:1 7:1 8:1
 36:1 37:1 38:1       12:1 13:1 14:1             54:1 55:1 56:1           9:1 10:1 11:1
 39:1 40:1 41:1       15:1 16:1 17:1             57:1 58:1, 1 59:1,       12:1 13:1 14:1
 42:1 43:1 44:1       18:1 19:1 20:1            1, 1, 1 60:1 61:1         15:1 16:1 17:1
 45:1 46:1 47:1       21:1 22:1 23:1             62:1 63:1 64:1           18:1 19:1 20:1
 48:1 49:1 50:1       24:1 25:1 26:1             65:1 66:1 67:1           21:1 22:1 23:1
 51:1 52:1 53:1       27:1 28:1 29:1             68:1 69:1 70:1           24:1 25:1 26:1
 54:1 55:1 56:1       30:1 31:1 32:1             71:1 72:1 73:1           27:1 28:1 29:1
 57:1 58:1 59:1       33:1 34:1 35:1             74:1 75:1 76:1           30:1 31:1 32:1
 60:1 61:1 62:1       36:1 37:1 38:1             77:1 78:1 79:1           33:1 34:1 35:1
 63:1 64:1 65:1       39:1 40:1 41:1             80:1                     36:1 37:1 38:1
 66:1 67:1 68:1       42:1 43:1 44:1            408 50:1                  39:1 40:1 41:1
 69:1 70:1 71:1       45:1 46:1 47:1            43 18:1 52:1              42:1 43:1 44:1
 72:1 73:1 74:1       48:1 49:1 50:1            4542 1:1 78:1             45:1 46:1 47:1
 75:1 76:1 77:1       51:1 52:1 53:1            4-62 3:1                  48:1, 1 49:1, 1
 78:1 79:1 80:1       54:1 55:1, 1, 1, 1        48 3:1                    50:1, 1 51:1 52:1
24 1:1 2:1 3:1        56:1 57:1, 1 58:1         4th 41:1                  53:1 54:1 55:1
 4:1 5:1 6:1 7:1      59:1 60:1 61:1                                      56:1 57:1 58:1
 8:1 9:1 10:1 11:1    62:1 63:1 64:1            <5>                       59:1 60:1 61:1
 12:1 13:1 14:1       65:1 66:1 67:1            5 1:1 2:1 3:1 4:1         62:1 63:1 64:1
 15:1 16:1 17:1       68:1 69:1 70:1             5:1 6:1 7:1 8:1          65:1 66:1 67:1
 18:1 19:1 20:1       71:1 72:1 73:1             9:1 10:1 11:1            68:1 69:1 70:1
 21:1 22:1 23:1       74:1 75:1 76:1             12:1 13:1 14:1           71:1 72:1 73:1
 24:1 25:1 26:1       77:1 78:1 79:1             15:1 16:1 17:1           74:1 75:1 76:1
 27:1 28:1 29:1       80:1                       18:1 19:1 20:1           77:1 78:1 79:1
 30:1 31:1 32:1                                  21:1 22:1 23:1

                              Worldwide Litigation Services
                          (312) 528-9111 | info@worldwidelit.com                           Page 3
                             Peter
Case: 1:18-cv-04542 Document #:    Jacobsen
                                53-5         - 6/27/2019
                                     Filed: 02/20/20  Page 29 of 39 PageID #:622
                        Rowena Dziubla vs. J.C. Anderson, Inc., et al.

 80:1                 30:1 31:1    32:1         <A>                      ANNE 1:1 79:1
60601 2:1             33:1 34:1    35:1         A.D 80:1                  80:1, 1
60602 3:1             36:1 37:1    38:1         a.m 79:1                 announce 67:1
60603 2:1             39:1 40:1    41:1         ability 7:1 65:1, 1      announced 69:1
60606 2:1             42:1 43:1    44:1         able 34:1, 1 73:1        announcer 10:1
608 50:1              45:1 46:1    47:1         accept 23:1              answer 6:1 19:1
63-77 3:1             48:1 49:1    50:1         access 34:1               36:1 51:1, 1 58:1
65 33:1               51:1 52:1    53:1         accommodations            69:1
                      54:1 55:1    56:1          26:1                    answered 6:1 15:1
<7>                   57:1 58:1    59:1         accuracy 33:1             37:1 41:1
7 1:1 2:1 3:1 4:1     60:1 61:1    62:1         accurate 12:1 13:1       answering 6:1, 1
 5:1 6:1 7:1 8:1      63:1 64:1    65:1          60:1 61:1 72:1          answers 6:1, 1 7:1
 9:1 10:1 11:1        66:1 67:1    68:1         accurately 34:1          anybody 12:1 27:1
 12:1 13:1 14:1       69:1 70:1    71:1          60:1 61:1                39:1 46:1 47:1
 15:1 16:1 17:1       72:1 73:1    74:1         Action 57:1 58:1          50:1 55:1 68:1
 18:1 19:1 20:1       75:1 76:1    77:1          65:1 79:1                69:1 75:1
 21:1 22:1 23:1       78:1 79:1    80:1         actual 27:1 56:1         anymore 18:1 32:1
 24:1 25:1 26:1      80 78:1                    adjacent 40:1 75:1        62:1
 27:1 28:1 29:1      84 14:1                    advanced 24:1            anyone's 23:1
 30:1 31:1 32:1                                 Affirmation 57:1         apologizing 45:1
 33:1 34:1 35:1      <9>                         58:1                    appearance 59:1
 36:1 37:1 38:1      9 1:1 2:1 3:1 4:1          affixed 80:1             APPEARANCES
 39:1 40:1 41:1       5:1 6:1 7:1 8:1           ago 20:1, 1               3:1 10:1 12:1 14:1
 42:1 43:1 44:1       9:1 10:1 11:1             agreement 49:1           Appearing 2:1, 1, 1
 45:1 46:1 47:1       12:1 13:1 14:1             59:1                     3:1
 48:1 49:1 50:1       15:1 16:1 17:1            agreements 59:1          approach 17:1 65:1
 51:1 52:1 53:1       18:1 19:1 20:1            ahead 49:1 68:1          approximately 11:1
 54:1 55:1 56:1       21:1 22:1 23:1            airplane 5:1 24:1        arch 72:1
 57:1 58:1 59:1       24:1 25:1 26:1            airport 28:1 41:1, 1     Archery 72:1
 60:1 61:1 62:1       27:1 28:1 29:1            alcohol 7:1              area 35:1, 1, 1, 1
 63:1 64:1 65:1       30:1 31:1 32:1            allegations 38:1         areas 35:1
 66:1 67:1 68:1       33:1 34:1 35:1             41:1 42:1 43:1, 1       arm 73:1
 69:1 70:1 71:1       36:1 37:1, 1 38:1          46:1, 1, 1, 1 47:1, 1   arm's 73:1
 72:1 73:1 74:1       39:1 40:1 41:1             48:1 51:1 55:1          Arnold 18:1, 1
 75:1 76:1 77:1       42:1 43:1 44:1             58:1 63:1               arrange 11:1
 78:1 79:1 80:1       45:1 46:1 47:1            alleged 16:1             asked 16:1 29:1
73 9:1                48:1 49:1 50:1            allow 49:1, 1 72:1        31:1 41:1 52:1
74 9:1                51:1 52:1 53:1            amateur 65:1              58:1 62:1, 1 63:1
75 9:1                54:1 55:1 56:1            ambassador 13:1          asking 6:1 19:1
76 9:1                57:1 58:1 59:1             14:1                     46:1 53:1 56:1
                      60:1 61:1 62:1            ambassadorship            59:1
<8>                   63:1, 1, 1 64:1            14:1                    assembled 29:1
8 1:1 2:1 3:1 4:1     65:1 66:1 67:1            AMERICA 79:1             assertedly 71:1
 5:1 6:1 7:1 8:1      68:1 69:1 70:1            amount 42:1              assertively 72:1
 9:1 10:1 11:1        71:1 72:1 73:1            Am's 67:1                assist 72:1
 12:1 13:1 14:1       74:1 75:1 76:1            analyst 10:1             associations 12:1
 15:1 16:1 17:1       77:1 78:1 79:1            ANDERSON 1:1             assume 6:1 9:1
 18:1 19:1 20:1       80:1                       2:1 3:1 22:1, 1          13:1 39:1, 1 44:1,
 21:1 22:1 23:1      90s 14:1, 1                 28:1 78:1               1 65:1 68:1 71:1
 24:1 25:1 26:1                                 Anderson's 56:1          assumes 50:1
 27:1 28:1 29:1                                  57:1, 1 58:1

                              Worldwide Litigation Services
                          (312) 528-9111 | info@worldwidelit.com                        Page 4
                             Peter
Case: 1:18-cv-04542 Document #:    Jacobsen
                                53-5         - 6/27/2019
                                     Filed: 02/20/20  Page 30 of 39 PageID #:623
                          Rowena Dziubla vs. J.C. Anderson, Inc., et al.

assuming 72:1           basically 11:1            called 1:1 4:1           choose 33:1
Atlanta 24:1 41:1       Beach 14:1                 10:1 13:1 22:1          chose 67:1
attached 56:1 78:1      began 56:1                 24:1 32:1, 1 33:1,      Christmas 52:1
attempting 5:1          beginner 40:1 65:1        1, 1 35:1, 1, 1 42:1,    city 8:1
attend 9:1 23:1          70:1 75:1, 1             1, 1 47:1                Civil 1:1
 62:1, 1                beginners 39:1            calls 47:1               claim 54:1, 1, 1, 1
attendance 25:1          40:1 65:1 71:1           cancer 23:1              claims 49:1
 26:1 59:1               74:1                     capacity 15:1            Clark 1:1 2:1
attendees 26:1 30:1,    beginning 41:1            career 15:1 17:1, 1      clear 18:1
1 31:1 44:1              52:1 53:1 66:1            64:1                    clearly 49:1
attending 22:1          behalf 2:1, 1, 1 3:1      carry 14:1 15:1          Cleveland 13:1
 26:1 27:1 28:1, 1,      4:1 5:1                  cart 25:1                 14:1, 1 15:1, 1 16:1
1 40:1                  believe 11:1 14:1         carts 29:1               client 62:1
attention 65:1           15:1 23:1, 1 29:1        case 4:1 5:1, 1 7:1      client's 8:1
attorney 4:1 7:1         37:1 38:1 50:1            22:1 37:1, 1 38:1       CLIFFORD 3:1
 58:1 79:1, 1            54:1                      52:1 58:1 72:1          clinics 18:1, 1, 1, 1,
attorneys 51:1, 1       belly 36:1                cast 33:1                1 73:1
 53:1, 1 55:1           best 42:1 78:1            cause 23:1 24:1          close 31:1, 1 36:1
auction 57:1            better 65:1 67:1           26:1, 1                  66:1 72:1
author 60:1             beyond 22:1               CBS 14:1                 closer 39:1, 1, 1
automobile 13:1         big 21:1, 1 75:1          celebrated 46:1           67:1 69:1 71:1, 1
aware 22:1 30:1         bio 60:1                  CEO 11:1                  72:1 73:1, 1
 49:1 50:1, 1 53:1      biographical 51:1         certain 5:1 33:1         club 33:1, 1, 1 34:1
 54:1, 1, 1, 1          birth 41:1                 41:1 60:1 65:1           36:1, 1 39:1 40:1
awareness 11:1          bit 28:1 72:1, 1           72:1                     73:1
awful 66:1              BMW 27:1                  certainly 17:1           clubhouse 40:1
                        body 72:1, 1              Certified 1:1 79:1       clubs 12:1 14:1
<B>                     Bonita 8:1                certify 78:1 79:1, 1,     15:1, 1 32:1
back 14:1, 1 15:1       B-O-N-I-T-A 8:1           1                        collar 35:1, 1
 19:1 26:1 32:1         Bowling 72:1              Challenge 13:1           college 8:1 9:1
 46:1 48:1, 1 60:1      brand 13:1 14:1, 1,       Challenging 61:1, 1       18:1
 62:1, 1 73:1, 1        1                         Championship 27:1        Comcast 12:1 13:1
bad 67:1                break 6:1, 1 48:1         chance 7:1               comedian 17:1
bag 14:1 15:1, 1         62:1                     change 36:1 40:1         comedy 75:1
 31:1 32:1, 1, 1        broadcast 10:1            changed 78:1             comes 16:1
 33:1 36:1 40:1         broadcaster 14:1          Channel 12:1, 1, 1       coming 42:1 65:1
 75:1                   brother 52:1              charge 11:1              commenced 79:1
balance 31:1, 1         business 12:1 47:1        charity 24:1 26:1,       comment 60:1 63:1
 69:1 72:1              businesses 12:1           1, 1, 1 30:1              74:1, 1 75:1
ball 15:1 31:1, 1       buttocks 71:1 72:1        chart 25:1 29:1          common 40:1 64:1
 32:1 34:1, 1, 1, 1      73:1, 1, 1               CHARTERED 2:1             65:1
 35:1 36:1, 1, 1                                  Chicago 1:1 2:1, 1,      communications
 37:1 39:1, 1 40:1,     <C>                       1 3:1 13:1 24:1           58:1, 1
1, 1 66:1, 1, 1 67:1    cable 12:1                 25:1 27:1, 1, 1 80:1    companies 12:1
 69:1 71:1, 1, 1        caddy 19:1, 1, 1          children 52:1, 1, 1, 1    13:1 15:1 16:1
 72:1, 1, 1 73:1 75:1    20:1, 1, 1 23:1          chip 31:1, 1 32:1, 1      51:1 55:1
bars 61:1               calculate 33:1             37:1 39:1 44:1          company 10:1 11:1,
baseball 72:1           California 14:1            64:1, 1, 1 65:1         1 13:1, 1 15:1
Based 43:1              call 24:1 32:1, 1, 1       66:1 70:1 72:1          compensation 26:1
basic 5:1                36:1 42:1 43:1, 1,       chipping 25:1            complaint 7:1 8:1
                        1, 1 46:1, 1 54:1                                   22:1, 1, 1, 1 37:1, 1

                                Worldwide Litigation Services
                            (312) 528-9111 | info@worldwidelit.com                          Page 5
                             Peter
Case: 1:18-cv-04542 Document #:    Jacobsen
                                53-5         - 6/27/2019
                                     Filed: 02/20/20  Page 31 of 39 PageID #:624
                            Rowena Dziubla vs. J.C. Anderson, Inc., et al.

 39:1 41:1 43:1           counsel 79:1, 1           deled 36:1               DISTRICT 1:1, 1, 1
 51:1 52:1, 1 54:1,       County 1:1 79:1, 1        delve 10:1                78:1, 1 79:1
1 55:1, 1 63:1            couple 62:1               demand 54:1 55:1         DIVISION 1:1
complete 70:1             course 28:1 29:1, 1        68:1                     78:1 79:1
composite 32:1             33:1 34:1 36:1           demonstrate 25:1         document 37:1
comprehensive 58:1         44:1, 1 51:1 68:1         65:1, 1, 1               38:1 48:1, 1, 1, 1
concerned 52:1             76:1                     demonstrated 68:1         49:1 50:1 53:1
condition 7:1             COURT 1:1 5:1             demonstration 66:1        56:1, 1, 1 58:1
configuration 32:1         49:1, 1 50:1 78:1, 1      67:1, 1, 1, 1 69:1       59:1 60:1
confirm 47:1 58:1         Courts 1:1                deny 47:1                documents 7:1 8:1,
confirmation 57:1         cover 12:1                depending 32:1           1, 1 56:1 57:1
 59:1                     covered 12:1, 1            36:1, 1 65:1, 1          68:1, 1
consider 17:1 45:1        crash 5:1                 depends 62:1, 1          doing 17:1, 1, 1
 61:1                     create 11:1               Deponent 78:1             18:1, 1, 1 31:1 40:1
considered 12:1           Cross 3:1 45:1            deposed 4:1, 1, 1        Donald 15:1, 1
 17:1                      63:1                      5:1                     downtown 9:1
consistent 69:1 70:1      Cruz 11:1                 deposition 1:1 5:1,      Drive 2:1
consisting 78:1           C-R-U-Z 11:1              1 7:1 8:1 49:1           driver 25:1 31:1
consumed 6:1              CSR 80:1                   53:1 68:1 69:1           32:1 39:1, 1 40:1
contact 11:1 28:1         current 15:1               78:1, 1 79:1, 1, 1       66:1 75:1
 34:1 42:1 43:1           currently 9:1             depositions 1:1          driver's 71:1
 45:1 47:1 66:1           custom 68:1 69:1,         describe 28:1 44:1       driving 25:1, 1
 71:1                     1 70:1, 1 71:1             61:1, 1 69:1            drove 25:1 28:1
contacted 42:1            customary 29:1            description 60:1          41:1
contacts 16:1              30:1, 1 39:1              61:1                    drugs 7:1
context 19:1 20:1         cut 34:1, 1, 1 35:1       determination 67:1       duly 4:1, 1 79:1
continue 71:1              36:1                     diary 69:1               dumb 35:1
CONTINUED 3:1             CV 1:1 78:1               differences 5:1          DZIUBLA 1:1 4:1
 70:1                                               different 31:1, 1         22:1 37:1 41:1
continuing 71:1           <D>                        32:1 33:1 34:1           44:1 45:1, 1, 1
contract 13:1, 1, 1, 1,   Dangerfield 40:1           36:1 73:1, 1             49:1 54:1, 1, 1, 1
1 59:1                     75:1                     difficult 40:1            68:1 71:1 78:1
contractor 10:1           date 37:1 41:1            dinner 57:1              Dziubla's 42:1 43:1,
control 40:1 69:1,         52:1, 1                  Direct 3:1 4:1           1 46:1, 1, 1 47:1, 1
1 72:1 75:1               day 1:1 8:1 19:1          directed 63:1             48:1 51:1 52:1
controlling 40:1           27:1, 1 28:1, 1          direction 79:1            53:1, 1 55:1 58:1
conversation 5:1, 1        37:1 40:1, 1 42:1,       directly 72:1 79:1
 20:1 23:1, 1 24:1        1 43:1, 1, 1 78:1         disagreement 63:1        <E>
 47:1                      79:1 80:1                disappointed 51:1        earlier 41:1
conversations 30:1        death 5:1                 disclosed 51:1           EASTERN 1:1
Conway 27:1               December 52:1             discrimination 57:1       78:1 79:1
Cook 1:1 79:1, 1          decided 18:1              discuss 53:1 55:1        edges 35:1
copy 28:1 57:1            declare 68:1               61:1                    editorial 58:1 59:1,
 58:1 59:1 76:1, 1, 1     deeper 10:1               discussed 43:1 46:1      1
corporations 11:1         Defendant 2:1, 1           51:1, 1 53:1 55:1, 1    education 8:1, 1
Correct 25:1 27:1          3:1 57:1                 discussions 51:1         EDWARD 2:1
 35:1, 1 39:1, 1          Defendants 1:1             53:1                    EEOC 8:1 53:1
 41:1, 1 49:1 53:1         78:1                     displeasure 41:1          54:1, 1, 1, 1 56:1
 58:1 59:1 73:1           degree 8:1                distance 32:1 33:1,       57:1 58:1 69:1
 78:1                     degrees 9:1               1, 1 34:1 72:1           EHRLICH 2:1


                                  Worldwide Litigation Services
                              (312) 528-9111 | info@worldwidelit.com                         Page 6
                             Peter
Case: 1:18-cv-04542 Document #:    Jacobsen
                                53-5         - 6/27/2019
                                     Filed: 02/20/20  Page 32 of 39 PageID #:625
                            Rowena Dziubla vs. J.C. Anderson, Inc., et al.

eight 34:1 64:1            3:1, 1 4:1 63:1          find 59:1 61:1            76:1 79:1, 1
 73:1                     examined 4:1              fine 40:1                furthermore 74:1
either 16:1 35:1          exchanged 46:1            finish 30:1              future 62:1
 47:1 67:1                excuse 28:1 32:1          finished 6:1
elated 42:1                50:1 52:1                finishing 40:1           <G>
elevation 36:1            excused 77:1              first 4:1 21:1 37:1      game 13:1, 1, 1, 1
email 58:1                Exhibit 3:1, 1, 1, 1       41:1 42:1 49:1           14:1, 1 21:1 31:1
emails 46:1 58:1           37:1, 1, 1 40:1           52:1 53:1 54:1           44:1 61:1, 1 67:1
employed 9:1               48:1, 1, 1 55:1, 1, 1     75:1 79:1                72:1, 1, 1, 1
employee 22:1 46:1         56:1 57:1 59:1, 1,       five 32:1 34:1           general 33:1 48:1
 66:1 79:1, 1             1 63:1, 1, 1               36:1 48:1                63:1
employees 11:1, 1         exhibits 76:1             flag 35:1                generally 5:1 28:1
 26:1 28:1 30:1           explain 12:1 45:1         flags 29:1, 1            gentleman 12:1
 64:1                      47:1 70:1                flange 36:1              getting 44:1 68:1
employer 10:1             explained 40:1            flight 41:1, 1, 1         69:1
employment 52:1           explanation 45:1          flip 48:1                gigs 17:1, 1
 53:1, 1 57:1 58:1        extra 65:1                Floor 3:1                give 7:1 25:1 26:1
encourage 70:1                                      Florida 8:1, 1            31:1 64:1, 1 69:1,
encouraged 68:1           <F>                       flying 24:1 41:1         1, 1
encouraging 68:1, 1       fact 49:1                 focus 15:1 25:1          given 29:1 74:1
engage 30:1 70:1          fair 34:1                  54:1                    giving 30:1 39:1, 1
engaging 29:1             fairly 17:1               focused 54:1              67:1
entities 12:1             fairway 33:1 34:1,        follow 62:1              go 5:1 9:1, 1 15:1
entity 13:1               1, 1, 1 35:1 40:1, 1      follows 4:1               18:1 19:1 25:1
entry 60:1                 75:1, 1                  foot 73:1                 26:1 33:1 34:1
Equal 57:1 58:1           family 18:1 19:1          foregoing 78:1            41:1 43:1 49:1
ERLING 1:1 4:1, 1          23:1 24:1 29:1           forehead 36:1             59:1 60:1 64:1
 78:1                      55:1                     foreign 66:1              66:1 67:1, 1 68:1
E-R-L-I-N-G 4:1           famous 18:1               forest 40:1 75:1         goes 24:1
ERUFF@PRETZEL-            far 24:1 71:1             forged 33:1              going 5:1 10:1
STOUFFER.COM              Farms 27:1                forget 52:1               12:1 14:1, 1, 1
 2:1                      father 18:1 23:1          formal 49:1               24:1 25:1, 1 26:1
especially 30:1 75:1       75:1                     formally 16:1             30:1, 1 36:1, 1, 1
established 50:1          Federal 1:1 50:1          format 28:1               41:1 46:1, 1 47:1
Etran 76:1 77:1            54:1                     forms 50:1                49:1 50:1, 1 58:1
Eve 52:1                  feel 67:1, 1 71:1         formula 33:1              62:1 68:1 69:1, 1
event 22:1 23:1           feels 66:1                forward 71:1              70:1 72:1
 24:1, 1, 1, 1, 1 25:1,   feet 66:1                 founder 11:1             Golden 13:1 14:1
1, 1 26:1 27:1, 1, 1,     FEIGN 1:1 79:1            four 8:1 32:1 34:1        61:1, 1
1 28:1, 1, 1 30:1, 1,      80:1, 1                   36:1 52:1, 1            GOLDMAN 2:1
1 41:1, 1 42:1, 1         fellow 55:1               Fourteen 11:1            golf 10:1 11:1, 1
 45:1 46:1, 1 64:1        felt 66:1 70:1            friend 5:1 19:1, 1        12:1, 1, 1 13:1
events 10:1 11:1, 1       female 44:1 66:1           20:1, 1                  14:1 15:1 17:1
 47:1 62:1                 73:1                     friends 55:1, 1           18:1 20:1 21:1, 1
everybody 29:1            fifth 60:1                fringe 35:1, 1 36:1       25:1 27:1 28:1
 44:1                     figure 53:1               full 4:1 6:1              29:1, 1 30:1 31:1
Evidence 50:1             filed 37:1, 1 54:1, 1,    fuller 75:1               33:1, 1 34:1 35:1
exactly 11:1 13:1         1 55:1                    fun 17:1 30:1 44:1        36:1 39:1 40:1, 1
 14:1, 1 18:1 33:1        filing 55:1                61:1                     44:1, 1, 1, 1 45:1
examination 1:1           financially 79:1          further 70:1, 1           57:1 61:1 66:1


                                   Worldwide Litigation Services
                               (312) 528-9111 | info@worldwidelit.com                       Page 7
                             Peter
Case: 1:18-cv-04542 Document #:    Jacobsen
                                53-5         - 6/27/2019
                                     Filed: 02/20/20  Page 33 of 39 PageID #:626
                          Rowena Dziubla vs. J.C. Anderson, Inc., et al.

 68:1 72:1, 1, 1, 1     help 11:1 31:1, 1, 1      1, 1 80:1                interviewing 47:1
 75:1, 1 76:1            65:1, 1 70:1 73:1        impersonate 18:1         introduced 20:1, 1, 1
golfer 5:1 30:1         helps 23:1                impersonations           investigation 47:1, 1
 31:1 39:1 44:1, 1      Henny 75:1                 18:1, 1                 invitation 23:1, 1, 1,
 46:1                   hereunto 80:1             imposed 71:1             1, 1
golfers 18:1, 1 44:1,   high 9:1, 1, 1, 1         impressions 17:1, 1      involved 10:1 12:1
1 55:1 66:1 75:1         18:1, 1, 1                18:1, 1                  13:1, 1 14:1 46:1
Good 4:1, 1 6:1         higher 33:1               inaccurate 38:1, 1, 1,    67:1 68:1, 1
 23:1 26:1 67:1         highest 8:1 12:1, 1       1 39:1                   involvement 12:1
gosh 21:1               hill 36:1, 1              in-between 33:1           13:1 14:1 15:1
grab 73:1               hip 72:1 73:1, 1          inches 34:1, 1           involving 11:1
graduate 8:1 9:1, 1     hips 71:1 73:1            included 49:1 50:1,      iron 25:1 31:1, 1
graduated 9:1           hit 25:1 31:1 33:1,       1                         32:1, 1, 1, 1, 1, 1
grand 52:1              1 34:1 36:1, 1            Incredible 13:1           33:1, 1, 1, 1, 1 36:1,
grandchildren 52:1,      37:1, 1 39:1, 1          incumbent 67:1           1 75:1
1                        64:1 65:1 66:1           independent 10:1         irons 14:1 15:1
grass 34:1 35:1, 1,      68:1, 1 70:1 72:1        indirectly 79:1           32:1 33:1, 1 40:1
1 36:1, 1                74:1                     individual 11:1           74:1
great 18:1              hitting 25:1, 1 36:1      individuals 51:1
green 31:1, 1 33:1       65:1                      55:1                    <J>
 35:1, 1, 1, 1 36:1     hockey 72:1               inexperienced 74:1       J.C 1:1 2:1 3:1
ground 5:1              hold 40:1 49:1            influence 7:1             22:1, 1 27:1 56:1
group 18:1 25:1, 1,     hole 32:1, 1 35:1         informally 16:1           57:1, 1 58:1 78:1
1 29:1, 1, 1, 1 30:1,    36:1                     information 38:1, 1      Jack 18:1
1, 1, 1 65:1            holes 29:1 64:1            46:1                    JACOBSEN 1:1, 1
groups 29:1             honor 46:1                innuendo 74:1 76:1        2:1 3:1 4:1, 1, 1, 1
guest 31:1 46:1         hopefully 36:1            inside 29:1               7:1 10:1, 1 11:1, 1,
                        hoping 68:1               instance 74:1 76:1       1 12:1 13:1, 1
<H>                     hospitable 29:1           instances 69:1 70:1       17:1 48:1 49:1, 1
hand 68:1 80:1          hotel 24:1, 1 28:1        institutions 12:1         55:1 59:1 60:1
handle 47:1             hours 7:1 25:1            instruct 31:1 64:1        63:1 64:1 71:1, 1
hands 21:1              Hualalai 20:1             instruction 39:1          78:1, 1 79:1
happen 30:1             human 11:1                 65:1 66:1 67:1, 1,      Jacobsen's 61:1, 1
happened 45:1, 1        humor 60:1 61:1, 1,       1, 1, 1 68:1 69:1        JAMES 3:1
happens 40:1 64:1,      1 75:1, 1                  70:1 73:1 74:1, 1       January 21:1, 1, 1, 1
1                       humorous 60:1              76:1                    JCA 26:1 27:1, 1
harassed 16:1           hundred 29:1              instructional 18:1        28:1, 1, 1 46:1, 1
harassment 28:1, 1      hundreds 73:1 75:1        instructions 25:1         47:1, 1 49:1 50:1
 57:1                   Huntington 14:1            28:1 30:1 37:1           51:1 52:1 53:1
hard 40:1 61:1          hurrying 40:1              39:1 44:1 64:1           54:1, 1 55:1 57:1
 70:1, 1                hybrid 31:1 33:1          integrate 11:1            58:1 59:1, 1, 1
harder 75:1              36:1                     intended 74:1 75:1        62:1 64:1 66:1
Hawaii 20:1 21:1        hybrids 15:1, 1           interact 28:1            JCA's 28:1, 1 57:1
head 6:1, 1                                       interaction 41:1         JCP@CLIFFORDL
heads 32:1, 1           <I>                       interactions 41:1        AW.COM 3:1
hear 5:1 6:1 41:1       ideal 34:1                 45:1                    Jim 14:1 19:1, 1
heard 32:1 34:1, 1      identification 37:1       interested 79:1           20:1 21:1 23:1, 1
 41:1, 1                 48:1 55:1 59:1           interference 35:1         24:1 25:1 26:1
heaviest 36:1           Illinois 1:1, 1, 1 2:1,   intermediary 34:1         28:1, 1, 1 37:1
heights 34:1 35:1       1, 1 3:1 78:1 79:1,       interrupt 5:1             39:1 41:1 42:1
held 27:1                                                                   45:1

                                 Worldwide Litigation Services
                             (312) 528-9111 | info@worldwidelit.com                          Page 8
                             Peter
Case: 1:18-cv-04542 Document #:    Jacobsen
                                53-5         - 6/27/2019
                                     Filed: 02/20/20  Page 34 of 39 PageID #:627
                            Rowena Dziubla vs. J.C. Anderson, Inc., et al.

JODI 1:1 79:1             LaCrosse 72:1              33:1, 1 34:1, 1         met 7:1, 1 19:1
 80:1, 1                  laid 60:1                  39:1, 1 50:1             20:1, 1 21:1 29:1
join 29:1                 LaSalle 2:1 3:1           longer 35:1 36:1         metal 32:1, 1
joke 17:1 19:1, 1, 1      late 14:1                  39:1 75:1               Michael 21:1 22:1
 40:1, 1, 1, 1 43:1, 1    laugh 17:1                longest 32:1 34:1        MICHELLE 2:1
 44:1, 1, 1 74:1, 1       LAW 3:1                   look 13:1 37:1, 1        mid 14:1
 75:1, 1                  lawsuit 8:1 16:1, 1,       48:1 49:1 55:1          middle 36:1 57:1
jokes 17:1 75:1           1 19:1 52:1                56:1, 1 57:1 60:1, 1     60:1, 1
journalists 55:1          layman 15:1               looked 7:1 8:1, 1        mimic 65:1
July 23:1 24:1            learn 44:1, 1 52:1,        13:1 53:1               mind 5:1 16:1
 37:1 80:1                1 55:1 68:1               looking 34:1              45:1 71:1 74:1, 1
jump 31:1                 learned 18:1 22:1         looks 60:1                75:1
June 1:1 23:1              45:1 52:1 53:1           lost 23:1                minute 19:1 48:1
 24:1 78:1 79:1            54:1                     lot 21:1, 1 61:1         minutes 62:1
junior 73:1               led 20:1                   66:1 71:1               mischaracterizes
juniors 74:1              Lee 18:1, 1               loud 38:1                 69:1
                          left 29:1 73:1, 1         love 52:1                molson@vedderprice
<K>                       length 36:1               loved 75:1, 1, 1         .com 2:1
keep 5:1                  lesson 64:1 69:1          lunch 29:1, 1            moment 51:1 65:1
Keno 13:1 61:1            letter 54:1 55:1                                   money 17:1, 1, 1
Kev 23:1, 1 27:1, 1       letters 58:1              <M>                       18:1 23:1 26:1, 1,
 28:1 31:1 40:1           level 8:1, 1 65:1, 1,     making 17:1 45:1         1, 1, 1 42:1
 41:1 44:1 45:1           1, 1, 1                   72:1                     Monica 11:1
 46:1 47:1 56:1           levels 75:1               male 66:1 73:1           month 21:1
 57:1, 1 59:1 65:1, 1     lewd 74:1 75:1            males 74:1               months 24:1 27:1
kids 52:1, 1, 1, 1, 1     Lexus 13:1 14:1, 1,       manage 11:1              morning 4:1, 1
killed 5:1                1, 1, 1, 1 15:1 16:1      manufacturer 5:1         motion 72:1
kind 5:1, 1 12:1, 1       liabilities 50:1          March 41:1               move 66:1, 1 67:1
 13:1 15:1 17:1           liability 49:1            marked 37:1, 1            69:1 71:1 73:1
 28:1, 1 31:1 33:1,       License 80:1              48:1, 1 55:1, 1          moved 14:1
1 34:1 50:1               life 17:1 19:1            56:1 57:1 59:1, 1
knew 25:1 26:1            lift 73:1                 marketing 11:1           <N>
 44:1, 1                  lighthearted 17:1         married 52:1, 1          name 4:1, 1 13:1
know 6:1, 1 7:1           light-hearted 61:1        Martin 19:1 23:1         22:1 49:1 50:1, 1, 1
 10:1 11:1 15:1           likeness 13:1 61:1        matter 73:1 74:1         named 19:1
 16:1, 1, 1, 1, 1, 1      likes 17:1, 1             maximum 34:1             Nance 14:1
 19:1, 1 20:1, 1, 1, 1,   limit 7:1                 mean 57:1                NBC 10:1, 1, 1, 1
1 21:1, 1 22:1, 1, 1,     Lincoln 9:1               measured 36:1            11:1 12:1, 1, 1
1, 1, 1 26:1 33:1, 1      line 49:1, 1 57:1         mechanics 66:1           16:1 27:1
 44:1, 1 45:1, 1           60:1 63:1 64:1, 1        medicine 7:1             near 29:1
 46:1, 1 47:1 52:1,        72:1, 1                  meet 20:1, 1, 1          necessary 16:1
1 53:1, 1, 1, 1, 1        lines 63:1                21:1 25:1 30:1           need 6:1 31:1, 1
 54:1 59:1 60:1           literally 71:1            meeting 22:1             62:1 71:1, 1 72:1
 70:1 75:1                little 10:1 28:1          members 55:1             76:1, 1
knowledge 16:1             35:1, 1 36:1 72:1,       memory 22:1              needed 41:1 59:1
 44:1 78:1                1 73:1                    men 74:1                 72:1 74:1
known 60:1                live 8:1 44:1             mental 7:1               network 12:1
knows 18:1 51:1           lodge 49:1                mention 42:1             never 26:1 38:1
                          logo 14:1                 mentioned 33:1           39:1 48:1 49:1
<L>                       long 10:1 24:1            43:1 53:1 55:1           50:1 52:1 67:1, 1
                           25:1 31:1 32:1

                                   Worldwide Litigation Services
                               (312) 528-9111 | info@worldwidelit.com                        Page 9
                             Peter
Case: 1:18-cv-04542 Document #:    Jacobsen
                                53-5         - 6/27/2019
                                     Filed: 02/20/20  Page 35 of 39 PageID #:628
                         Rowena Dziubla vs. J.C. Anderson, Inc., et al.

 68:1                   10:1 11:1 12:1, 1        paid 10:1, 1 18:1, 1,    photograph 56:1, 1
new 6:1 33:1 66:1       13:1, 1 15:1, 1, 1       1 26:1                   photographs 57:1
Nicklaus 18:1           16:1, 1, 1 17:1, 1       Palmers 18:1, 1          photos 8:1, 1 56:1
night 7:1               19:1 20:1, 1, 1, 1       pants 73:1               phrases 32:1
nine 73:1               21:1, 1, 1 22:1          Paragraph 37:1           physical 7:1 43:1
nods 6:1                24:1 25:1 26:1            38:1 49:1, 1 50:1,       68:1 71:1, 1
North 2:1 3:1           27:1, 1 28:1, 1          1 60:1, 1 63:1 71:1      physically 66:1
NORTHERN 1:1            31:1, 1 32:1, 1          parallel 72:1             67:1, 1 69:1, 1
 78:1 79:1              33:1 34:1 36:1, 1        parents 52:1, 1          physics 66:1 72:1
nos 6:1                 37:1 38:1 39:1           parlor 13:1, 1 61:1      pick 24:1
Notary 1:1 78:1         40:1, 1 41:1, 1          parlors 61:1             picked 28:1, 1
 79:1                   42:1, 1 43:1 45:1        part 38:1 39:1           pictures 29:1, 1
noted 50:1 51:1         47:1 48:1 50:1, 1,        47:1 50:1 58:1          place 34:1, 1 79:1
notice 1:1             1, 1 51:1 52:1            partake 44:1             placed 71:1
notwithstanding         53:1, 1, 1 54:1          participants 25:1        Plaintiff 1:1, 1 2:1
 57:1                   55:1 56:1 57:1            29:1, 1, 1, 1            4:1, 1 7:1 22:1, 1
November 41:1           58:1, 1, 1 59:1          participate 44:1          37:1 39:1, 1 43:1
 42:1, 1 46:1, 1        60:1 61:1, 1 62:1,        67:1 68:1                58:1 66:1 71:1
 54:1, 1               1, 1 63:1 64:1            participating 30:1        74:1 78:1
Now-a-days 32:1         65:1, 1 66:1, 1          parties 49:1 79:1        plaintiff's 38:1
number 42:1 57:1        70:1 71:1 74:1           partners 70:1             56:1 69:1 71:1
 58:1 59:1 63:1, 1,    old 75:1, 1               partnership 13:1         plane 5:1
1, 1 64:1 68:1 69:1    older 18:1                partnerships 10:1        play 14:1, 1 15:1, 1,
numbered 33:1          OLSON 2:1 62:1            party 49:1               1, 1 18:1, 1 34:1
nut 75:1                76:1 77:1                Payne 5:1                 44:1 66:1 72:1, 1
                       once 4:1 33:1 45:1        PDF 76:1, 1 77:1, 1      played 32:1 67:1
<O>                     51:1                     people 17:1 21:1         player 65:1, 1 66:1,
oath 4:1 5:1           ones 15:1 16:1             25:1 26:1 30:1          1
object 49:1 50:1       ongoing 16:1, 1            39:1 44:1, 1 67:1,      players 11:1 14:1
 51:1 58:1              51:1 52:1                1 68:1, 1, 1              18:1, 1 29:1 33:1
objection 49:1 50:1,   on-line 60:1 72:1, 1      perception 45:1           73:1 74:1
1 57:1, 1 69:1         Opportunity 57:1          person 11:1 12:1, 1      playful 60:1
 70:1, 1                58:1                      19:1 42:1 73:1          playing 20:1, 1
obligated 66:1 67:1,   opposed 67:1              personal 79:1            plays 36:1
1 70:1 71:1            optimistic 68:1, 1        personality 60:1         please 4:1 5:1 6:1,
obviously 49:1         optimum 34:1              personally 57:1          1, 1, 1 37:1 38:1
occasion 18:1 25:1     Oregon 9:1, 1, 1          person's 73:1             48:1 55:1 59:1
 64:1 66:1             organizations 10:1        pertaining 1:1            63:1
occasions 31:1, 1       12:1 13:1 15:1           peruses 38:1 48:1        plummeting 33:1
o'clock 79:1            16:1, 1                   56:1, 1                 point 23:1 33:1
offended 19:1, 1, 1    orientation 28:1          PETER 1:1, 1 2:1          41:1 47:1 54:1, 1
 44:1 45:1 46:1        origin 75:1                3:1 4:1, 1 10:1, 1,     pointers 25:1
offensive 19:1         outing 30:1 74:1          1 11:1, 1 12:1           Poker 61:1
offer 65:1             outside 19:1               13:1, 1 49:1 61:1,      policies 28:1, 1 57:1
offered 26:1 64:1      owns 12:1                 1 78:1, 1 79:1           Policy 57:1 58:1
office 80:1                                      PGA 10:1 11:1, 1         porch 29:1
OFFICES 3:1            <P>                        15:1                    portion 40:1 57:1
Oh 9:1 13:1 21:1       page 38:1 48:1            phone 23:1, 1 24:1       portions 47:1
 51:1 61:1 67:1        56:1 59:1 60:1             42:1 54:1               Portland 9:1, 1, 1
Okay 4:1 5:1, 1, 1     pages 78:1                phonetic 21:1 36:1       posed 6:1
 6:1 7:1 8:1, 1 9:1

                               Worldwide Litigation Services
                           (312) 528-9111 | info@worldwidelit.com                        Page 10
                             Peter
Case: 1:18-cv-04542 Document #:    Jacobsen
                                53-5         - 6/27/2019
                                     Filed: 02/20/20  Page 36 of 39 PageID #:629
                           Rowena Dziubla vs. J.C. Anderson, Inc., et al.

position 56:1 57:1       proper 34:1 36:1           50:1 52:1 56:1          relative 79:1, 1
 66:1 71:1                72:1                      78:1                    release 48:1 50:1, 1
possible 29:1 41:1       properly 28:1             reads 57:1               released 49:1
 54:1                    provide 28:1, 1           ready 62:1               relevance 49:1 50:1
possibly 25:1 34:1        45:1 64:1                really 13:1 35:1         reluctant 70:1
post 9:1                 provided 28:1 68:1,        68:1 70:1               remember 20:1
Power 22:1 31:1          1 73:1 74:1 78:1          reason 7:1 16:1, 1        24:1 29:1, 1 39:1,
practice 29:1 30:1       providing 37:1 67:1        20:1 27:1 33:1          1, 1 41:1 47:1
 39:1 68:1 69:1, 1       proximity 31:1, 1          35:1                     52:1 71:1
 70:1, 1, 1 71:1          39:1 71:1 73:1           recall 5:1 19:1, 1       repeat 6:1 50:1
preceding 24:1           Public 1:1 78:1            20:1 21:1 22:1, 1,      repetitive 51:1
precisely 74:1            79:1                     1 23:1, 1 24:1, 1        rephrase 6:1
preparation 7:1          PULLOS 3:1                 25:1 27:1, 1 30:1,      replicate 65:1
prepare 7:1              pursuant 1:1, 1           1, 1 31:1 37:1           report 8:1 11:1, 1
PRESENT 2:1              push 39:1 66:1             40:1, 1, 1, 1 41:1       12:1
presented 49:1            73:1                      42:1, 1 43:1, 1         reported 79:1
pressed 72:1             put 34:1, 1, 1             45:1 46:1 52:1          Reporter 1:1 5:1
pressing 73:1            putters 14:1 15:1          53:1 54:1, 1 56:1        50:1 76:1, 1, 1 79:1
pretty 17:1 25:1         putting 25:1 31:1          58:1, 1 63:1, 1, 1, 1   reporters 55:1
 52:1 62:1                40:1 72:1                receive 26:1 58:1        represent 11:1
PRETZEL 2:1                                         62:1                     49:1 56:1 60:1
prevent 7:1              <Q>                       received 23:1 26:1        61:1
previous 36:1            question 6:1, 1, 1, 1,     46:1 54:1 57:1, 1       representation 14:1
PRICE 2:1                1, 1, 1 8:1 15:1           58:1, 1                 Request 56:1, 1
principle 72:1            27:1 30:1, 1 36:1        recess 48:1 62:1          57:1, 1 58:1, 1 59:1
prior 27:1, 1 28:1,       41:1 50:1, 1, 1, 1       recognize 48:1, 1        require 31:1 65:1,
1, 1 52:1                 51:1, 1 53:1 58:1        recollection 42:1        1 67:1 68:1 75:1
privileged 53:1           59:1 63:1 70:1            47:1 64:1               requires 31:1
Pro 29:1 30:1             71:1 74:1, 1 75:1        record 4:1 42:1          Reserve 76:1
 64:1, 1 65:1 67:1       questioning 49:1, 1        48:1, 1 49:1 51:1       reside 8:1
 70:1 74:1                63:1                      62:1                    Resort 20:1
probably 17:1 21:1,      questions 6:1 7:1         recreational 7:1         resources 11:1
1 29:1, 1 34:1            8:1 12:1 16:1            rectify 45:1, 1 47:1     responded 6:1
 51:1 64:1 65:1           19:1 35:1 40:1           reduced 79:1             response 56:1, 1, 1,
problem 43:1              51:1 53:1 62:1           refer 58:1               1, 1 57:1 58:1, 1
Procedure 1:1             63:1                     reference 50:1 60:1       59:1
proceed 5:1              quick 29:1                referenced 49:1          responses 56:1
proceeded 74:1           quickly 25:1              referring 50:1           retaliation 57:1
produced 58:1            quote 68:1, 1             refresh 22:1             right 11:1 30:1
producer 12:1            quotes 64:1               Regarding 5:1 39:1        35:1, 1 38:1 41:1
produces 12:1                                       46:1 50:1 74:1           62:1 63:1, 1, 1
Production 56:1          <R>                       regardless 45:1           64:1 73:1, 1, 1
products 11:1            rain 9:1                  regular 10:1             right-handed 73:1
profession 17:1          raise 23:1                reimbursed 26:1          Rodney 39:1 75:1
professional 5:1         rarely 18:1 51:1          relate 58:1              role 10:1, 1 14:1
 30:1 44:1, 1, 1, 1, 1   reach 73:1                related 41:1 49:1         25:1, 1
 55:1                    reached 55:1              relating 57:1 58:1       roll 36:1
programs 10:1            reaching 45:1 46:1         59:1                    Ross 15:1, 1
progress 75:1             73:1                     relation 54:1            rotation 72:1
projects 10:1 60:1       read 7:1 8:1, 1, 1        relationship 15:1        rough 34:1, 1, 1, 1
                          38:1, 1, 1, 1, 1, 1

                                  Worldwide Litigation Services
                              (312) 528-9111 | info@worldwidelit.com                       Page 11
                             Peter
Case: 1:18-cv-04542 Document #:    Jacobsen
                                53-5         - 6/27/2019
                                     Filed: 02/20/20  Page 37 of 39 PageID #:630
                           Rowena Dziubla vs. J.C. Anderson, Inc., et al.

 75:1                     69:1 70:1 76:1, 1        showing 37:1 39:1        spoke 21:1, 1 24:1
round 64:1, 1             77:1                      48:1 55:1 59:1           27:1
ROWENA 1:1 78:1          see 8:1, 1 12:1           shows 75:1               sponsor 15:1
Roy 12:1                  48:1 49:1 50:1, 1,       side 72:1, 1 73:1        sponsored 62:1
R-O-Y 12:1               1 57:1 61:1 63:1          side-on 72:1, 1          sponsorship 15:1
royalties 13:1 62:1       64:1                     sign 29:1                Sports 10:1, 1, 1, 1,
RUFF 2:1 3:1 8:1         seeing 52:1               signature 76:1           1 11:1, 1, 1, 1, 1
 27:1, 1 30:1 38:1       seen 8:1 9:1 35:1         signed 29:1               12:1, 1 13:1 16:1
 48:1 49:1 50:1           37:1, 1 48:1 49:1        similar 74:1 75:1, 1     spray 40:1
 51:1, 1 53:1 58:1        50:1 56:1, 1 59:1        single 56:1 58:1         Springs 8:1, 1
 63:1 69:1 70:1           60:1 65:1                Sir 64:1 69:1 70:1       squeeze 24:1
 76:1, 1, 1 77:1         self-esteem 33:1           71:1 74:1 75:1          Srixon 13:1 14:1
Rules 1:1 5:1 50:1       senior 33:1                76:1                     15:1, 1 16:1
 78:1                    seniors 74:1              sit 54:1, 1              S-R-I-X-O-N 14:1
run 74:1                 sense 61:1, 1, 1          situation 20:1 33:1      SS 79:1
                         sent 26:1 54:1 55:1        45:1, 1 62:1            stance 31:1 39:1, 1
<S>                      September 23:1, 1         situations 34:1 71:1      66:1, 1, 1 68:1
SAM 2:1 4:1 30:1         sequential 28:1           six 59:1 73:1             71:1 72:1
sam@goldmanehrlic        serious 17:1              slash 10:1 57:1          stand 61:1 66:1
h.com 2:1                set 80:1                   58:1                     72:1
sand 32:1 36:1, 1        seven 73:1                small 11:1 72:1          standard 70:1
saw 37:1                 severance 49:1            solid 34:1               standpoint 62:1
saying 30:1, 1 41:1      sexual 28:1, 1 74:1       somebody 11:1            stand-up 17:1
 43:1                     76:1                      17:1, 1 19:1 33:1       start 10:1 40:1
says 38:1 48:1           sexually 16:1              44:1 67:1, 1, 1          74:1, 1 75:1
 49:1 57:1 59:1          shake 21:1                 70:1 73:1               started 14:1 23:1
 63:1 66:1 70:1, 1,      shakes 6:1                somebody's 31:1           32:1
1 72:1                   sharp 60:1                sophisticated 65:1       starting 29:1
schedule 62:1            sheets 78:1               Sorry 5:1 15:1, 1        starts 60:1
school 9:1, 1, 1, 1      shirt 14:1 15:1            27:1 30:1, 1, 1 34:1    State 1:1 4:1 8:1
 18:1, 1, 1              shirts 15:1               Sounds 6:1                79:1, 1
Schumacher 19:1, 1,      shoes 40:1                South 1:1 2:1, 1         stated 27:1 58:1
1 20:1, 1, 1, 1, 1       shooting 73:1             space 11:1, 1             68:1
 21:1 23:1, 1 24:1       short 31:1 32:1           speak 27:1               statement 39:1
 25:1 26:1 27:1, 1        34:1 35:1 48:1           speaking 6:1 27:1,        56:1 58:1
 28:1 37:1 39:1           62:1 72:1                1 33:1 46:1              statements 60:1, 1, 1
 40:1 41:1 42:1, 1       shorten 50:1              special 11:1 52:1, 1     States 1:1, 1 78:1
 45:1, 1, 1 46:1, 1      shorter 39:1              specific 11:1 21:1        79:1
 47:1, 1, 1 51:1 54:1    Shorthand 1:1 79:1         24:1, 1 33:1 36:1       stating 58:1
seal 80:1                shorts 73:1                47:1 64:1               staying 24:1
second 38:1 43:1         shot 19:1 31:1, 1, 1      specifically 31:1, 1     steel 33:1
 48:1 49:1 60:1           32:1, 1 34:1 36:1,        37:1 43:1 47:1          stenographically
Section 48:1 49:1,       1 37:1 39:1, 1, 1         specifics 43:1 54:1       79:1
1 57:1 60:1               44:1 64:1, 1, 1          specified 79:1           step 66:1 67:1
SEDAEI 2:1 3:1            65:1, 1 66:1 68:1,       spectator 20:1            68:1 74:1, 1
 4:1, 1 8:1 27:1, 1      1 70:1 72:1, 1, 1, 1      speculation 70:1         Stewart 5:1
 30:1 37:1, 1 38:1,       74:1                     speed 36:1, 1            stop 71:1, 1
1 48:1, 1, 1, 1 50:1,    shots 31:1                spell 14:1               STOUFFER 2:1
1 51:1, 1, 1 53:1, 1     show 12:1 44:1            spelled 4:1              Street 1:1 2:1, 1
 55:1, 1 56:1, 1          68:1 74:1                spend 11:1                3:1
 59:1, 1, 1 62:1, 1, 1                             spin 34:1

                                 Worldwide Litigation Services
                             (312) 528-9111 | info@worldwidelit.com                        Page 12
                             Peter
Case: 1:18-cv-04542 Document #:    Jacobsen
                                53-5         - 6/27/2019
                                     Filed: 02/20/20  Page 38 of 39 PageID #:631
                         Rowena Dziubla vs. J.C. Anderson, Inc., et al.

stress 7:1             tell 8:1 13:1 16:1        time 4:1 9:1, 1           51:1 53:1 68:1
strike 36:1 51:1        31:1 33:1 37:1            19:1, 1 21:1, 1          73:1, 1
stupid 39:1             38:1 41:1 45:1            26:1 27:1 30:1          twice 9:1 21:1 34:1
SUBSCRIBED 78:1         46:1, 1 47:1 50:1         37:1 40:1 42:1          two 12:1 20:1, 1
subsidiary 14:1         52:1 56:1 60:1            52:1 53:1 69:1           21:1 23:1 32:1
substances 7:1          67:1 69:1                 73:1 79:1                34:1 47:1 51:1
success 42:1           telling 46:1              times 21:1 24:1           52:1 55:1 56:1
successful 43:1 45:1   ten 64:1                   25:1 39:1, 1 40:1       type 74:1
sued 7:1 16:1          tennis 72:1                43:1 44:1 64:1, 1,      typewriting 68:1
sufficient 10:1        term 34:1                 1 66:1 75:1, 1            79:1
suit 5:1               terminated 52:1           tip 31:1 64:1 67:1       typical 74:1
Suite 1:1 2:1, 1        53:1, 1                  title 10:1
summer 9:1             termination 54:1, 1       titled 60:1              <U>
sunny 9:1              terms 15:1 33:1           today 5:1, 1 7:1, 1,     Uh-huh 56:1 60:1
sure 6:1 48:1 52:1     testified 4:1 68:1        1, 1 16:1 46:1           uh-huhs 6:1
 59:1 67:1             testify 79:1               53:1, 1 54:1, 1         unavailable 24:1
swing 19:1 31:1, 1     testifying 5:1            today's 7:1              uncomfortable 45:1,
 69:1 72:1 73:1        testimony 5:1 69:1,       told 16:1 19:1, 1        1
 75:1                  1                          23:1 24:1 26:1, 1,      understand 5:1 6:1,
sworn 4:1, 1 78:1      Thank 4:1 25:1            1 39:1, 1 40:1           1 10:1 30:1 35:1
 79:1                   36:1 42:1, 1 59:1         43:1, 1, 1 44:1          43:1 44:1, 1, 1
                        76:1                      47:1 70:1                59:1 61:1 68:1
<T>                    thanked 29:1              Tommy 12:1                69:1, 1
t.v 12:1               thick 36:1                top 48:1 60:1            understanding 24:1
take 6:1 17:1 29:1     thing 12:1 15:1           topic 63:1                26:1 27:1 37:1
 36:1, 1 37:1 38:1      22:1 31:1 33:1           tour 10:1 11:1, 1         38:1 67:1 71:1
 39:1 48:1, 1 55:1     things 17:1 18:1           15:1 18:1 19:1, 1,      understood 6:1
 57:1, 1 62:1 64:1      47:1 73:1, 1             1 20:1, 1, 1             unfamiliar 28:1
 66:1, 1 74:1, 1, 1    think 5:1 8:1 10:1        tournament 20:1, 1       Unfortunately 52:1
 75:1                   13:1 15:1, 1 17:1         21:1, 1 24:1 41:1       ung-huhs 6:1
taken 1:1 17:1          19:1 21:1 39:1            64:1 65:1 74:1          United 1:1, 1 78:1
 48:1 57:1 62:1         40:1 41:1 43:1, 1        tournaments 11:1          79:1
 78:1 79:1              44:1 49:1 54:1           Toyota 14:1, 1, 1, 1     University 9:1, 1
talk 21:1, 1 45:1       55:1 61:1 62:1           training 28:1            unusual 7:1 58:1, 1
 62:1                   64:1 67:1 76:1           transcribe 5:1            59:1 64:1
talked 13:1 16:1       third 49:1, 1 56:1        transcript 78:1, 1       upcoming 27:1, 1
 23:1 24:1 28:1         57:1 60:1                travel 26:1              ups 62:1
 35:1 42:1 43:1, 1     thought 45:1 53:1         trees 40:1 75:1          upset 43:1
 51:1 61:1, 1 63:1     thousand 25:1 40:1        Trevinos 18:1, 1         use 6:1 32:1 33:1,
 64:1                   43:1                     trial 49:1               1, 1, 1, 1 34:1, 1, 1
talking 24:1 70:1      thousands 31:1            Troy 19:1 20:1            35:1, 1, 1 36:1
 73:1                   64:1                      21:1 23:1 24:1, 1       usually 31:1 34:1
target 72:1, 1         three 24:1 27:1           true 78:1                 75:1
taught 18:1             32:1 34:1 36:1           truly 58:1
teach 70:1              51:1 52:1 55:1           truth 79:1               <V>
teaching 65:1           70:1 75:1                truthful 7:1             various 10:1 30:1,
Technologies 13:1      throw 51:1                try 6:1, 1 17:1          1 50:1
Tee 13:1 14:1          Tiger 18:1 19:1            18:1 47:1               vary 66:1
 25:1 33:1 34:1, 1      33:1                     trying 11:1 31:1, 1      VEDDER 2:1
 61:1, 1               tight 24:1                 34:1 36:1 44:1          verbal 6:1 67:1


                               Worldwide Litigation Services
                           (312) 528-9111 | info@worldwidelit.com                        Page 13
                             Peter
Case: 1:18-cv-04542 Document #:    Jacobsen
                                53-5         - 6/27/2019
                                     Filed: 02/20/20  Page 39 of 39 PageID #:632
                          Rowena Dziubla vs. J.C. Anderson, Inc., et al.

 69:1                   wood 25:1 31:1
versus 6:1               32:1, 1, 1, 1, 1, 1, 1
video 61:1               34:1, 1, 1, 1 35:1, 1,
videos 56:1 57:1        1 36:1, 1, 1 38:1
voiceovers 14:1, 1       40:1 74:1, 1 75:1, 1
volunteered 16:1, 1     woods 14:1 15:1
vs 1:1 78:1              18:1 32:1, 1, 1
                         33:1, 1 40:1, 1
<W>                      74:1 75:1, 1, 1
Wacker 2:1              word 34:1
wait 6:1, 1             words 36:1 61:1
want 8:1 12:1            66:1 68:1 70:1
 15:1 26:1 29:1         work 10:1, 1, 1, 1
 45:1 47:1 49:1          11:1 12:1 15:1
 57:1 58:1 59:1         works 22:1
 64:1 67:1, 1 68:1      world 21:1, 1 44:1,
 69:1, 1 70:1, 1 74:1   1, 1
wanted 20:1 26:1,       Wow 52:1 66:1
1 45:1, 1, 1 46:1       wrap 62:1
 47:1 60:1              written 59:1, 1, 1
watch 31:1               68:1, 1 76:1
way 15:1 52:1           wrongful 5:1
 71:1 75:1
ways 18:1 31:1          <Y>
wear 14:1 15:1          Yasbeck 21:1
website 60:1            yeah 9:1 12:1
wedge 25:1 31:1          23:1 24:1 27:1
 32:1 36:1, 1 75:1       34:1 43:1 53:1
wedges 31:1              75:1
week 10:1 12:1          year 5:1 9:1, 1
 69:1                    21:1 23:1 54:1
Well 10:1 21:1, 1       years 8:1 9:1 13:1
 22:1 27:1 44:1          18:1 20:1, 1 52:1
 46:1 47:1 51:1         yeses 6:1
 67:1                   Youngman 75:1
went 8:1 9:1 29:1,
1, 1, 1, 1 63:1
whereof 80:1
wife 51:1
Wikipedia 59:1
 60:1
Wikipedia's 60:1
willing 44:1 45:1
Witness 3:1 4:1, 1
 8:1 30:1 38:1, 1
 48:1, 1 50:1 51:1
 53:1 56:1, 1, 1, 1
 62:1 77:1 80:1
Wodds's 19:1
women 74:1
wonderful 30:1

                                 Worldwide Litigation Services
                             (312) 528-9111 | info@worldwidelit.com                Page 14
